Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 1 of 67 PageID #: 494




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

       v.
                                              No. 18 Cr. 394 (SJF)
 JOHN DRAGO,

                   Defendant.




             REPLY TO MEMORANDUM OF LAW IN OPPOSITION TO
                    JOHN DRAGO’S PRETRIAL MOTIONS




                                                        Mintz, Levin, Cohn, Ferris,
                                                          Glovsky and Popeo, P.C.
                                                                 666 Third Avenue
                                                              New York, NY 10017
                                                                    (212) 659-7300
                                                         Attorneys for John Drago
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 2 of 67 PageID #: 495



                                                    TABLE OF CONTENTS
                                                                                                                                          Page
 PRELIMINARY STATEMENT .....................................................................................................1
 ARGUMENT ...................................................................................................................................7
 I. THE KAYLA WARRANT IS A FACIALLY INVALID GENERAL WARRANT ..................7
           A.         The Government Concedes That the Warrant is Fatally Flawed on its Face...........8
                      1.         The Kayla Warrant Fatally Failed to Specify the Crimes at Issue
                                 and Resorted to Improper Catchall Language .............................................9
                      2.         The Government Cannot Save its Warrant By Reference to
                                 Extraneous Items ........................................................................................13
                      3.         The Government’s Argument that No Additional Particularity
                                 Could Have Been Achieved Is Meritless ...................................................15
           B.         No “Good Faith” Exception Can Save This Search...............................................19
                      1.         No “Good Faith Exception” Exists For Facially Defective
                                 Warrants .....................................................................................................19
                      2.         No Proof Exists for the Government’s Claim of “Good Faith” .................21
 II. THE SNEDEKER AFFIDAVIT WAS MATERIALLY MISLEADING ................................33
           A.         The Snedeker Affidavit Was, On the Whole, Misleading .....................................33
                      1.         Agent Snedeker’s Mischaracterizations of Kayla’s Business, and
                                 Other Omissions and Misstatements, Undermine a Probable Cause
                                 Finding .......................................................................................................34
                      2.         Agent Snedeker Improperly Withheld Relevant Exculpatory
                                 Information ................................................................................................40
           B.         The Court Should Hold a Franks Hearing .............................................................42
 III. THE GOVERNMENT IMPROPERLY RETAINED AND CONTINUED TO
        ACCESS MATERIALS BEYOND THE SCOPE OF THE WARRANT.........................44
 IV. CERTAIN CHARGES SHOULD BE PARTICULARIZED OR DISMISSED .....................47
           A.         Count One Is Duplicitous.......................................................................................47
           B.         Count Two Should Be Dismissed Because the Second Circuit Has Never
                      Imposed Liability on an Individual for a Violation of 31 U.S.C. §
                      5318(h)(2) ..............................................................................................................50
           C.         The Government Fails to Justify its Pre-Indictment Delay ...................................51
 V. THE GOVERNMENT SHOULD BE REQUIRED TO PROVIDE A BILL OF
       PARTICULARS ................................................................................................................53
 VI. THE GOVERNMENT SHOULD PRODUCE SPECIFIC, IDENTIFIED BRADY
       AND GIGLIO MATERIALS NOW ..................................................................................58



                                                                     -i-
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 3 of 67 PageID #: 496



 CONCLUSION ..............................................................................................................................59




                                                                   - ii -
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 4 of 67 PageID #: 497



                                                   TABLE OF AUTHORITIES

                                                                                                                                        Page(s)

 Cases

 Coolidge v. New Hampshire,
    403 U.S. 443 (1971) .................................................................................................................18

 Groh v. Ramirez,
    540 U.S. 551 (2004) ......................................................................................................... passim

 Maryland v. Garrison,
   480 U.S. 79 (1987) ...................................................................................................................31

 Rivera v. United States,
    928 F.2d 592 (2d Cir. 1991).....................................................................................................43

 United States v. Awadallah,
    349 F.3d 42 (2d Cir. 2003).......................................................................................................42

 United States v. Berganza,
    No. 03-987, 2005 U.S. Dist. LEXIS 2203 (S.D.N.Y. Feb. 16, 2005)......................................57

 United States v. Berschchansky,
    788 F.3d 102 (2d Cir. 2015).....................................................................................................28

 United States v. Bianco,
    998 F.2d 1112 (2d Cir. 1993).......................................................................................10, 11, 25

 United States v. Buck,
    814 F.2d 588 (2d Cir. 1997).................................................................................................9, 20

 United States v. Butt,
    No. 18-CR-00087 (NSR), 2018 U.S. Dist. LEXIS 169739 (S.D.N.Y. Oct. 1,
    2018) ........................................................................................................................................43

 United States v. Calandra,
    414 U.S. 338 (1974) .................................................................................................................32

 United States v. Campino,
    890 F.2d 588 (2d Cir. 1989).....................................................................................................43

 United States v. Cephas,
    937 F.2d 816 (2d Cir. 1991).....................................................................................................58

 United States v. Chen,
    378 F.3d 151 (2d Cir. 2004).....................................................................................................57



                                                                      - iii -
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 5 of 67 PageID #: 498



 United States v. Christine, 687 F.2d 749 (3d Cir. 1982) ...............................................................16

 United States v. Cioffi,
    668 F. Supp. 2d 386 (E.D.N.Y. 2009) ...............................................................................17, 20

 United States v. Clark,
    638 F.3d 89 (2d Cir. 2011).......................................................................................................21

 United States v. Cohan,
    628 F. Supp. 2d 355 (E.D.N.Y. 2009) ................................................................................... 7-8

 United States v. Cwibeker,
    12-CR-0632 (JS) (ARL), 2014 U.S. Dist. LEXIS 178752 (E.D.N.Y. Dec. 31,
    2014) ........................................................................................................................................33

 United States v. Facciolo,
    753 F. Supp. 449 (S.D.N.Y. 1990) ..........................................................................................57

 United States v. Galpin,
    720 F.3d 436 (2d Cir. 2013).......................................................................................................7

 United States v. Ganias,
    755 F.3d 125 (2d Cir. 2014)............................................................................................. passim

 United States v. Ganias,
    824 F.3d 199 (2d Cir. 2016) ....................................................................................................46

 United States v. George,
    975 F.2d 72 (2d Cir. 1992)...........................................................................................18, 20, 25

 United States v. Gigante,
    979 F. Supp. 959 (S.D.N.Y. 1997) ....................................................................................11, 17

 United States v. Gross,
    165 F. Supp. 2d 372 (E.D.N.Y. 2001) ............................................................................... 52-53

 United States v. Hawit,
    No. 15-cr-252 (KPC), 2017 U.S. Dist. LEXIS 23391 (E.D.N.Y. Feb. 17, 2017)....................55

 United States v. Heyman,
    794 F.2d 788 (2d Cir. 1986)............................................................................................... 50-51

 United States v. Hickey,
    16 F. Supp. 2d 223 (E.D.N.Y. 1998) .................................................................................10, 13

 United States v. Hurst,
    No. 12 CR. 19, 2012 U.S. Dist. LEXIS 105167 (N.D. W. Va. July 30, 2012)........................24




                                                                      - iv -
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 6 of 67 PageID #: 499



 United States v. Irving,
    432 F.3d 401 (2d Cir. 2005).....................................................................................................21

 United States v. Jones,
    No. SS85 Cr. 1075-CSH, 1986 U.S. Dist. LEXIS 24969 ........................................................58

 United States v. Kearney,
    451 F. Supp. 33 (S.D.N.Y. 1978) ............................................................................................50

 United States v. Kow,
    58 F.3d 423 (9th Cir. 1995) .....................................................................................................20

 United States v. Krajas,
    11 CR 202S, 2012 U.S. Dist. LEXIS 151516 (W.D.N.Y. 2012) ....................................... 42-43

 United States v. Kushner,
    256 F. Supp. 2d 109 (D. Mass. 2003) ......................................................................................50

 United States v. Lahey,
    967 F. Supp. 2d 698 (S.D.N.Y. 2013)................................................................................40, 43

 United States v. Leary,
    846 F.2d 592 (10th Cir. 1988) .................................................................................................20

 United States v. Leon,
    468 U.S. 897 (1984) .....................................................................................................19, 20, 24

 United States v. Lorenzano,
    No. 03-1256 (S-6) (JFK), 2005 U.S. Dist. LEXIS 7312 (S.D.N.Y. Apr. 26,
    2005) ........................................................................................................................................57

 United States v. Luna,
    No. 3:05-cr58 (SRU), 2006 U.S. Dist. LEXIS 28947 (D. Conn. May 9, 2006) ......................55

 United States v. Lustyik,
    57 F. Supp. 3d 213 (S.D.N.Y. 2014)........................................................................................33

 United States v. McDarrah,
    No. 05 Cr. 1182 (PAC), 2006 U.S. Dist. Lexis 48269 (S.D.N.Y. July 17,
    2006) ..................................................................................................................................21, 30

 United States v. Metter, 860 F. Supp. 2d 205 (E.D.N.Y. 2012) .............................................. 44-47

 United States v. Mitlof,
    165 F. Supp. 2d 558 (S.D.N.Y. 2001)......................................................................................57

 United States v. O’Connor,
    237 F.2d 466 (2d Cir. 1956).....................................................................................................55



                                                                       -v-
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 7 of 67 PageID #: 500



 United States v. Pena,
    961 F.2d 333 (2d Cir. 1992).....................................................................................................22

 United States v. Persico,
    621 F. Supp. 842 (S.D.N.Y. 1985) ..........................................................................................57

 United States v. Regan, 706 F. Supp. 1102 (S.D.N.Y. 1989) ........................................................16

 United States v. Riley,
    906 F.2d 841 (2d Cir. 1990).....................................................................................................18

 United States v. Robinson,
    16-CR-545 (S-3)(ADS), 2018 U.S. Dist. LEXIS 193350 (E.D.N.Y. Nov. 13,
    2018) .................................................................................................................................. 22-23

 United States v. Rollack,
    90 F. Supp. 2d 263 (S.D.N.Y. 1999)........................................................................................20

 United States v. Romain,
    No. 13 Cr. 724, 2014 U.S. Dist. LEXIS 166500 (S.D.N.Y. Dec. 1, 2014) .............................33

 United States v. Rosa,
    626 F.3d 56 (2d Cir. 2010)............................................................................................... passim

 United States v. Ryan, No. 2:07-CR-35, 2009 U.S. Dist. LEXIS 53644 (D. Vt.
    May 26, 2009) ..........................................................................................................................28

 United States v. Salazar,
    485 F. 2d 1277 (2d Cir. 1973)..................................................................................................58

 United States v. Simmons,
    771 F. Supp. 2d 908 (N.D. Ill. 2011) .......................................................................................43

 United States v. Torres,
    901 F.2d 205 (2d Cir. 1990).....................................................................................................57

 United States v. Triumph Capital Grp., Inc.,
    544 F.3d 149 (2d Cir. 2008)...............................................................................................16, 58

 United States v. Vilar,
    No. S3 05-CR-621 (KMK), 2007 U.S. Dist. LEXIS 26993 (S.D.N.Y. Apr. 4.,
    2007) ............................................................................................................................13, 17, 20

 United States v. Wagner,
    989 F.2d 69 (2d Cir. 1993).......................................................................................................33

 United States v. Walters,
    963 F. Supp. 2d 125 (E.D.N.Y. 2013) .....................................................................................57



                                                                     - vi -
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 8 of 67 PageID #: 501



 United States v. Washington,
    No. CR 146, 2012 U.S. Dist. LEXIS 159863 (S.D.N.Y. Nov. 7, 2012) ............................22, 32

 United States v. Wey,
    256 F. Supp. 3d 355 (S.D.N.Y. 2017).............................................................................. passim

 United States v. Zemlyansky,
    945 F. Supp. 2d 438 (S.D.N.Y. 2013).............................................................................. passim

 Statutes and Rules

 31 U.S.C. § 5313 ...................................................................................................................... 49-50

 31 U.S.C. § 5318(h)(2) ..................................................................................................................50

 Fed. R. Crim. P. 16 ........................................................................................................................54

 Fed. R. Crim. P. 29 ..........................................................................................................................7




                                                                    - vii -
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 9 of 67 PageID #: 502



          John Drago, by his attorneys, Mintz, Levin, Cohn, Ferris, Glovsky, and Popeo, P.C.,

 submits this reply memorandum of law in further support of his pretrial motions to: (a) suppress

 evidence seized pursuant to a search warrant executed on or about August 6, 2013 at the office of

 Kayla Check Cashing Corp.; (b) dismiss the Indictment (or certain counts) on various grounds,

 including for duplicity, failure to state an offense, and for pre-indictment delay; and (c) obtain

 from the government a bill of particulars and Brady and Giglio materials.1


                                       PRELIMINARY STATEMENT

          The government’s opposition to John’s motion merely confirms that the 2013 search of

 John’s business violated his constitutional rights, and accordingly, the fruits of that search should

 be suppressed. The government effectively concedes that the Kayla Warrant violated the

 Particularity Clause of the Fourth Amendment on its face, because it acknowledges (as it must)

 that, among other core defects, the Warrant failed to describe the crimes under investigation.

 This Warrant was so plainly defective that no law enforcement agent could reasonably have

 relied on it. Moreover, to the extent the law would even permit the Court to consider the

 government’s assertion – despite the Warrant’s facial defects – that the search could be saved

 because its agents acted in good faith, that assertion fails because the government offered no

 factual support for that claim. According to the settled law, this Court simply cannot uphold the

 search on that basis.

          The government appears to suggest (wrongly) that, absent proof negating law

 enforcement agents’ good faith, this Court is obligated to presume they acted in good faith. But


 1
   John initially moved also to suppress any evidence obtained from a cell phone seized from his residence on the
 date of his arrest (August 1, 2018). See Opening Br. at 54 – 64. In response to John’s motion, the government
 returned the phone to John on or about January 9, 2019, and claimed in its opposition brief that it never actually
 searched that phone for evidence. This appears to have mooted John’s arguments related to the cell phone, and
 accordingly, this reply does not address those issues. If it turns out that the government did obtain evidence from
 that cell phone, however, John reserves the right to challenge the use of any such evidence, and any of its fruits.
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 10 of 67 PageID #: 503



 the law is exactly to the contrary: execution of a search based on a Warrant that violates the

 Fourth Amendment’s Particularity Clause requires suppression, at least in the absence of a

 credible explanation for why the agents ignored its defects. But even if a facially defective

 Warrant could be saved on a “good faith” claim by law enforcement, the law is clear that the

 burden rests on the government to prove facts supporting the good faith exception, not the other

 way around. Moreover, that burden cannot be satisfied by mere averments in memoranda of law

 by government lawyers. Rather, supporting facts must be attested to by the agents themselves,

 and even in that event, a factual hearing would be required to test those assertions. Because the

 government here has offered no such factual proof, the Court is bound to reject that argument,

 and find the search void.

        But even had the government provided some record support for a claim of good faith, that

 claim would fail for several other reasons. For one thing, the agents in this case were made

 aware of the defects in the Kayla Warrant at the time of the search, yet chose to proceed anyway.

 That completely negates the viability of any claim of good faith compliance with the

 Constitution here. Importantly, this fact does not appear to be in dispute – that is, the

 government does contest that its agents were actually apprised of the fatal defects in that Warrant

 while they were executing it. Nevertheless, they persisted in executing the search, rather than

 seek to remedy the violation. Further, even the unsupported assertions of fact made on key

 issues bearing on its “good faith” assertion in the government’s legal memorandum are self-

 contradictory, such as which agent was in charge of the search, and whether and when any of the

 agents on the search team even received and read the Affidavit in advance of the search. Simply

 put, the good faith exception cannot apply in this case to save the 2013 search of John’s business.




                                                  2
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 11 of 67 PageID #: 504



        Accordingly, the government’s arguments that the defects in the Warrant were

 “inadvertent,” or that the agents did not intend to seek a deficient warrant, are irrelevant (as well

 as factually unsupported); its assertion that the Warrant’s defects “did not affect the scope of

 what the agents seized” is baseless and inaccurate; its assertion that, because this Warrant

 concerns a financial investigation, further particularization was not possible is simply wrong

 (among other things, the crime(s) under investigation could have been described); its assertion

 that the missing particularization can be “inferred” from its generic document description

 categories is untrue and unpersuasive; and its attempt to supplement the Warrant itself by

 reference to language in extraneous materials, such as a “pre-operational” briefing summary, or

 the Affidavit offered in support of the Warrant application, is legally precluded. On this last

 point, settled law prohibits the Court from considering materials outside the four corners of the

 Warrant itself in determining whether the Warrant satisfies the Particularity Clause.

        No more persuasive is the government’s assertion that Agent Snedeker did not mislead

 Magistrate Judge Wall into issuing the Kayla Warrant, and that a Franks hearing (at a minimum)

 is not required. Rather than contradict the multiple material misstatements and omissions

 pointed out by John in his Opening Brief, the government’s opposition merely argues that those

 do not matter because it can still rely on its undercover sting evidence to support the Warrant.

 So while the government now appears to concede: that the check-cashing fee Kayla charged was

 not, in fact, indicative of any wrongdoing (despite the clear implication in the Snedeker Affidavit

 that it was); that the check-cashing business is not inherently illegal (despite the clear assertion to

 the contrary in the Affidavit); that imputing to Kayla (without proof) involvement in the illegal

 behavior of third-party businesses merely because they happened to use Kayla’s services would

 be improper; and that it misleadingly twisted numerical data about Kayla’s business volume to




                                                   3
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 12 of 67 PageID #: 505



 falsely suggest that tens of millions of dollars in transactions should have been, but were not,

 made the subject of Currency Transaction Reports; it claims all of this does not matter.

         Rather than seriously contest these points, the government repeatedly reverts to the

 undercover recordings, reasserting the broad conclusions it asks this Court to draw from those

 recordings. But here, too, Agent Snedeker’s behavior is subject to serious scrutiny, because he

 chose to omit from his application paperwork several recordings that, on their face, at the time he

 made the application, could have been interpreted by the Magistrate Judge as exculpatory of

 John, and at odds with the larger themes of illegality the agent hoped to convey about Kayla.

 Notwithstanding the government’s self-serving, post hoc spin of those omitted recordings, they

 present a serious basis for questioning whether the agent, recklessly at the least, misled the

 Magistrate Judge about the strength of the government’s core proof offered in support of

 probable cause. Accordingly, the Court should hold a Franks hearing to determine whether

 sufficient probable cause existed to justify the search of Kayla, given all that is now known about

 what Agent Snedeker knew at the time he made his application on July 29, 2013.

         Also, by failing to address John’s argument concerning his motion to suppress the

 electronic evidence seized in this case, the government’s opposition further confirms that, at a

 minimum, the Court should grant that motion too. Since the August 2013 search, the

 government has retained every single piece of evidence seized at Kayla, returning nothing. In

 particular with respect to the electronic data, there can be little dispute at this point that the

 government failed in its obligation to review and cull within a reasonable time after the search

 that electronic evidence, and to purge itself of any electronic evidence not responsive to the

 Warrant. Instead, the government admits that it has continued to review the entirety of the seized

 electronic data in pursuit of its investigation to the present day, a violation of the principles set




                                                    4
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 13 of 67 PageID #: 506



 forth by the Second Circuit in United States v. Ganias, 755 F.3d 125 (2d Cir. 2014) (“Ganias I”)

 and its progeny. The law does not permit the government to retain the entirety of someone’s

 electronic data and rummage through all of it in perpetuity, never undertaking to separate the

 responsive from the unresponsive, as a permanent library for investigating its owner. Having

 offered no excuse or explanation for its brazen retention and review of that full set of data for

 five-plus years, that evidence (and its fruits) should be suppressed.

        The government’s arguments for saving the Indictment from dismissal also fail. The

 government fails to rebut John’s argument that Count One – which charges John with failing to

 file “one or more CTRs” – is duplicitous. Whether or not such a charge could be maintained as

 a “scheme” (and the government offers no authority for that assertion) does not obviate the need

 to ensure that jurors considering Count One be in agreement on what specific transaction or set

 of transactions they are voting on – a basic requirement of any criminal trial (i.e., that the jury be

 put in a position to come to a unanimous verdict on an agreed upon set of charged conduct). The

 government’s response on this dismissal point confusingly conflates Count One with Count

 Three (charging structuring, for which the law is different), and thus it misses the point entirely.

 Nor does the government address the lack of precedent in the Second Circuit for charging an

 individual for an institution’s failure to maintain an effective anti-money laundering (“AML”)

 program. The dismissal motions with respect to Counts One and Two should be granted.

        The government also provides no viable explanation for its unreasonable pre-indictment

 delay, instead opting to inject (in violation of a written limited-immunity agreement) into the

 record the contents from a proffer session that were wholly gratuitous and unnecessary to “rebut”

 anything in John’s motion. Putting aside the government’s improper reliance on the proffer

 (which is the subject of a separate, side motion fully briefed as of January 25, 2019, the




                                                   5
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 14 of 67 PageID #: 507



 government’s assertion that its five-year delay was excusable because it was engaged in plea

 negotiations simply collapses of its own weight. As attested by John’s prior counsel, no such

 “negotiations” ever really existed, and even to the extent there were communications on the topic

 of a potential plea, those scant interactions could not legitimately justify five years of delay.

 Lacking a credible justification from the government for its delay, the Court should dismiss the

 Indictment in its entirety now, or at the least, revisit the issue at trial on the issue of prejudice to

 John.

          Finally, the government offers no legitimate basis for denying John a bill of particulars in

 this case, or for failing to supply the discrete Brady material specifically identified by John.

 Here, where the government suggests it may pick and choose, right up until the day of trial, any

 number of transactions, from among literally tens of thousands of transactions that took place

 over a period of more than three years at six storefronts, for its charges of, inter alia, failing to

 file CTRs and structuring, John is entitled to know which transactions will be at issue. Similarly,

 where the government seeks to prove him guilty of failing to collect and pay over FICA, again

 over a period of years for businesses that employed dozens of people during that time frame,

 more particulars are required. The government’s retort that it has already provided detail in the

 form of, inter alia, the search warrant affidavit must be rejected because, among other things,

 those facts cannot constitute the alleged transactions at issue for the BSA counts at trial. The

 search warrant affidavit covered only transactions that are beyond the statute of limitations (i.e.,

 primarily undercover recordings from 2012), so it is clear those transactions cannot constitute the

 transactions the jury will be asked to vote on.2 Nor does providing back to John a copy of the



 2
  In defense of its Warrant, the government places great weight on its undercover sting operation from 2012. Of
 course, since the Indictment was not returned until July 31, 2018, many, if not all, of those undercover transactions
 are beyond the statute of limitations. Of course, John reserves the right, at the appropriate time and depending on


                                                           6
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 15 of 67 PageID #: 508



 full set of transactions his businesses processed during the three-year period provide him with

 any useful guidance at all. Finally, requesting that the government provide to the defense

 exculpatory third party statements confirming John’s efforts to comply with the law does not

 constitute an unreasonable burden on the government, nor any sort of fishing expedition by John.

 Those are appropriately requested, and should be turned over now.

         Accordingly, John’s motion should be granted in its entirety.

                                                  ARGUMENT

                                                          I.

       THE KAYLA WARRANT IS A FACIALLY INVALID GENERAL WARRANT

         As John explained in his Opening Brief, the Kayla Warrant was an unconstitutional

 general Warrant that failed to “particularly describe[e]” the “things to be seized,” because,

 among other things, it failed to describe the crime or crimes under investigation. Opening Br. at

 25. Despite acknowledging that the Kayla Warrant “omitted the statutory references,” the

 government nevertheless asserts that the Kayla Warrant was “fully compliant with the Fourth

 Amendment.” Opp’n at 29. The government is simply wrong. Its attempt to minimize the core,

 irredeemable flaws of the Warrant is contradicted by settled law. The government cannot escape

 the fact that the Kayla Warrant is, on its face, constitutionally invalid.

         To satisfy the Fourth Amendment’s particularity requirements, a search warrant must (i)

 “identify the specific offense for which the police have established probable cause”; (ii)

 “describe the place to be searched”; and (iii) “specify the items to be seized by their relation to

 designated crimes.” United States v. Galpin, 720 F.3d 436, 445 (2d Cir. 2013); see also Opp’n at

 7-8 (acknowledging these requirements). A warrant must also be supported by probable cause to


 the government’s ultimate proof, to move to dismiss some or all of the charges against him as time-barred by the
 statute of limitations. See, e.g., Fed. R. Crim. P. 29.


                                                          7
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 16 of 67 PageID #: 509



 support the breadth of the search authorized. See United States v. Cohan, 628 F. Supp. 2d 355,

 359 (E.D.N.Y. 2009). The Kayla Warrant fails to satisfy both of these requirements.

        The government offers several meritless arguments in opposition to John’s motion to

 suppress. It argues that: (i) the Warrant, although it fails to describe (by words or statutory

 reference) the crimes under investigation, was somehow “otherwise particularized”; (ii) the

 Warrant was saved from its flaws by other materials outside the Warrant; (iii) the agents were

 allowed to seize the majority of records anyway, so their seizure was not overbroad; and (iv) the

 search can otherwise be saved by dint of the “good faith” exception.

        These arguments all fail: nothing in the language of the Warrant itself fixes its fatal flaws,

 including its failure to describe the crime(s) under investigation; the law precludes reference to

 extraneous materials to cure the lack of particularity in the Warrant itself; nothing about the

 Warrant or the application for it justified the agents’ execution of an unconstitutional general

 search, or obviated the requirements of the Particularity Clause in this case; and no “good faith”

 by agents can save a facially defective warrant, but even if the law permitted that, here, there is

 no proof of any “good faith,” and indeed, the facts belie that claim. As a result, the Court should

 suppress the fruits of the Kayla Warrant.

 A.     The Government Concedes That the Warrant is Fatally Flawed on its Face

        The government concedes – as it must – that the face of the Kayla Warrant contains no

 mention of the crimes under investigation. No statute or law is cited, nor does the Warrant

 include descriptive words explaining what crimes the records sought should relate to. This is

 despite the fact that “Attachment A” to the Warrant makes the cryptic reference (in its final

 numbered paragraph) to “the illegal transactions described herein” – a tacit, contemporaneous

 acknowledgment that such description was necessary (but was left out).




                                                   8
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 17 of 67 PageID #: 510



        Further, the Kayla Warrant was not limited by subject matter, document category, or any

 other discernible characteristic (save for a time period of more than three-and-a-half years). The

 Warrant purports to rely on what the government describes as “concise, meaningful descriptions”

 – Attachment A – to provide direction to the searching agents, but as pointed out in John’s

 Opening Brief, those descriptions are anything but concise or limiting. Rather, they are

 expansive lists that cover every conceivable business record that could be kept at a check cashing

 business (and more), irrespective of its relationship to some unidentified crime. At bottom, the

 Kayla Warrant operated as a general warrant, which is precisely what the Constitution prohibits.

        1.      The Kayla Warrant Fatally Failed to Specify the Crimes at Issue and Resorted to
                Improper Catchall Language

        The Kayla Warrant’s failure to specify the crimes under investigation alone rendered it

 facially unconstitutional. See United States v. Zemlyansky, 945 F. Supp. 2d 438, 453 (S.D.N.Y.

 2013). Without reference to the crimes at issue, a warrant does not provide sufficient guidance

 on what the agents were authorized to seize. See United States v. Buck, 814 F.2d 588, 590-92

 (2d Cir. 1997) (warrant authorizing seizure of “any papers, things or property of any kind

 relating to [the] previously described crime” was insufficiently particularized as it “only

 described the crimes – and gave no limitation whatsoever on the kind of evidence sought.”);

 United States v. Rosa, 626 F.3d 56, 62 (2d Cir. 2010) (stating that a warrant is “defective in

 failing to link the items to be searched and seized to the suspected criminal activity” because it

 “lacked meaningful parameters on an otherwise limitless search.”).

        The government argues that the Court should ignore this core defect because the failure

 to reference the crimes and statutes was purportedly “inadvertent.” Opp’n at 2. Even if that

 were true, it is irrelevant, and cannot justify upholding this Warrant. The reason for the failure to

 reference the specific crimes under investigation – whether a “drafting, editing or printing” error,



                                                  9
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 18 of 67 PageID #: 511



 see id. at 9 – does not matter, and the government offers no legal support for the proposition that

 facial defects in a warrant must be intentional to justify suppression. The failure to include any

 reference whatsoever to a crime is fatal. See United States v. Bianco, 998 F.2d 1112, 1116 (2d

 Cir. 1993) (warrant lacked particularity where it did not describe “the possible crimes

 involved”); United States v. Hickey, 16 F. Supp. 2d 223, 239 (E.D.N.Y. 1998) (invalidating

 warrants on particularity grounds where “none identified the nature of the suspected wrongdoing

 triggering the searches”).

        In any event, the government offers no actual proof that the flaw was “inadvertent,” and

 to the extent any evidence on this point exists in the record, that evidence suggests that the

 execution of the search based on the flawed Warrant was not inadvertent. Indeed, during the

 execution of the search, the agents were actually made aware of its facial defect, yet they

 proceeded ahead with their search despite knowing of the Warrant’s invalidity. See Drago Aff.

 ¶ 5.

        The government further argues that the omission of a description of the crimes under

 investigation “did not affect the scope, execution or seizure and review of the evidence,” because

 the Warrant was “otherwise particularized.” See Opp’n at 2, 9, 29. According to the

 government, the Kayla Warrant is full of “concise, meaningful descriptions of the categories of

 records that could be seized,” such that “the search executed by the agents would have been

 completely the same even if the warrant made specific reference to the statute.” Id. at 35, 37.

        This is meaningless nonsense. None of the “categories” of documents described by the

 Warrant’s Attachment A provide any “meaningful” guidance or description whatsoever to

 elucidate for the agents – or for that matter, the recipient, see infra, Section I.A.3. – what could,

 and what could not, be seized. See United States v. Wey, 256 F. Supp. 3d 355, 381 (S.D.N.Y.




                                                   10
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 19 of 67 PageID #: 512



 2017) (noting that a search warrant serves a “high function,” including the “prevention of general

 searches” and “assur[ance] [to] the individual whose property is searched or seized of the lawful

 authority of the executing office, his need to search, and the limits of his power to search.”)

 (citations omitted). There simply is no way that any agent could have discerned, from the

 generic description of document types contained in Attachment A, that the focus of the

 investigation was structuring or BSA violations, as opposed to any other document-based crime,

 like credit card fraud, identity theft, or wire fraud (none of which are actually at issue here).

        Moreover, the government has not cited a single case to support the notion that a facially

 deficient warrant can be saved because the agents might be able to “infer” the missing specifics

 from broad categories of formats of information-storing things. The government may not bestow

 upon the Kayla Warrant its own self-serving, post-hoc interpretation of generic document

 descriptors and insist that its agents must have held that interpretation in their heads at the time.

 Indeed, were the Court to accept the government’s argument on this point, it would fully vitiate

 the law’s requirement to specify the crimes under investigation.

        The government’s argument in this regard flies in the face of the settled law cited in

 John’s Opening Brief. See, e.g., Bianco, 998 F.2d at 1115-16 (warrant authorizing seizure of

 “[n]otes, [l]edgers, [e]nvelopes, [p]apers and [r]ecords containing [i]nitials, [n[ames, [a]dresses,

 [d]ollar amounts, [c]odes, [f]igures, and the like” insufficiently particularized because they were

 not tied to particular crimes); see also United States v. Gigante, 979 F. Supp. 959, 966

 (S.D.N.Y. 1997) (warrant lacked particularity where it permitted seizure of “financial, banking,

 safe deposit, investment, asset, tax, bookkeeping, and accounting records” with “underlying,

 supporting, and related documentation, of or referring or relating to” certain individuals).




                                                   11
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 20 of 67 PageID #: 513



        In addition to the missing crime references, the Kayla Warrant also employed

 impermissible catchall language further expanding its scope, essentially infinitely. The

 government disingenuously attempts to mislead the Court about the scope of the Warrant’s

 expansive language by quoting mere snippets of each numbered paragraph of Attachment A,

 attempting to make it appear as if the Warrant’s language was concise and targeted, when in

 truth it was anything but. See Opp’n at 32-33. Notably omitted from the government’s self-

 serving cropping of its Warrant language in its brief is a full recitation of the enumerated items in

 the lengthy paragraphs, as well as the expansive language like “including but not limited to” and

 “all.” Compare Opp’n at 32-33 (describing paragraph 1 as seeking “records, documents and

 materials regarding the identity of corporate customers of Kayla...”) with Attachment A itself,

 Siegal Decl., Ex. 2 at Att. A, ¶ 1 (“Records, documents and materials regarding the identity of

 the corporate customers of Kayla, including but not limited to, customer lists, customer files,

 notes, date books, calendars, phone books, Rolodexes, or ledgers that reference customers,

 corporate certifications or similar documents, correspondence between Kayla and its customers,

 and other records, documents and materials concerning or reflecting the identity of the individual

 representatives of Kayla’s customers, including, but not limited to, addresses, social security

 numbers, driver’s licenses, driver’s license numbers, tax identification numbers, and telephone

 numbers.”) (emphasis added). This is but one example in a list of several, similar misleading

 edits by the government in its opposition brief. The government’s intentional cropping of its

 own Warrant language should be seen for what it is: a further concession that the actual language

 of the Warrant is unconstitutionally general and unparticularized.

        Indeed, as John made clear in his Opening Brief, the repeated use of catchall language

 throughout Attachment A is yet another ground for finding this Warrant to be in violation of the




                                                  12
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 21 of 67 PageID #: 514



 Particularity Clause on its face. See Opening Br. at 29, 33-35; see also Wey, 256 F. Supp. 3d at

 386-86 (stating that warrants lack particularity “without ... any meaningful content-based

 parameter or other limiting principle”); United States v. Vilar, No. S3 05-CR-621 (KMK), 2007

 U.S. Dist. LEXIS 26993, at *66-67 (S.D.N.Y. Apr. 4., 2007) (“[W]arrants will frequently lack

 particularity where they include a general, catchall paragraph or provision...”); Hickey, 16 F.

 Supp. 2d at 237-41 (warrant authorizing seizure of all business records, “including but not

 limited to” approximately 50 individually generic terms, lacked particularity). In short, the

 Kayla Warrant violated, on its face, the Particularity Clause in multiple ways, and was, for all

 intents and purposes, a general warrant.

        2.      The Government Cannot Save its Warrant By Reference to Extraneous Items

        The government argues that certain items extraneous to the Warrant itself, such as the

 Snedeker Affidavit and a pre-operational briefing plan, may suffice to supply the particularity

 missing from the Warrant itself. The Supreme Court has made clear, however, that the Fourth

 Amendment “requires particularity in the warrant, not in the supporting documents,” and

 therefore, “the fact that the [warrant] application adequately described the ‘things to be seized’

 does not save the warrant” from failure to satisfy the particularity requirement. See Groh v.

 Ramirez, 540 U.S. 551, 557 (2004). Of course, the Second Circuit follows this rule as well. See,

 e.g., Rosa, 626 F.3d at 64 (government “may no longer rely on unincorporated, unattached

 supporting documents to cure an otherwise defective search warrant.”).

        Because the Snedeker Affidavit was not incorporated or attached to the Kayla Warrant, it

 is irrelevant to the issue of the Warrant’s validity. See Wey, 256 F. Supp. 3d at 381-82

 (“Accordingly, ‘a court may construe a warrant with reference to a supporting application or

 affidavit’ only ‘if the warrant uses appropriate words of incorporation, and if the supporting

 document accompanies the warrant.’”); see also Groh, 540 U.S. at 557 (the Fourth Amendment


                                                  13
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 22 of 67 PageID #: 515



 “by its terms requires particularity in the warrant”) (emphasis added).3 In short, the Warrant

 must rise or fall on its own merit.

           Similarly, the government cannot rely on the pre-operational plan, because it too was

 neither attached to the Kayla Warrant nor approved by Magistrate Judge Wall. See Zemlyansky,

 945 F. Supp. 2d at 475 (stating that agents’ reliance on information learned at briefing session

 cannot cure a deficient warrant because “the extremely broad [sic] warrant was executed by

 officers on the basis of a general sense of the investigation, not on the basis of an affidavit that

 had been presented to a neutral, detached magistrate”); Wey, 256 F. Supp. 3d at 401 (pre-

 operations briefing session does not cure lack of particularity in warrant). It bears noting,

 however, that the plan, which states that one “primary objective” of the search is to seize

 evidence as stated in “Appendix A,” does not actually attach an “Appendix A.” Thus, even if the

 agents were provided with this plan (and it is not clear from the record whether they were), the

 pre-operational plan lacks the list of evidence that was intended to give the agents instruction on

 what they were permitted to seize. Accordingly, the existence of a pre-operational search plan is

 irrelevant, and cannot save this Warrant.

          Finally, the government ignores that the particularity requirement also protects the

 searchee. See Groh, 540 U.S. at 561 (internal citations omitted) (stating that the particularity

 requirement also “assures the individual whose property is searched or seized of the lawful



 3
   Even if the Court could consider the Snedeker Affidavit as a supplement to the Warrant – and it cannot – the
 government has not demonstrated that the executing agents were actually apprised of its contents at the time of the
 search. While the government’s opposition brief makes several inconsistent assertions concerning whether and
 when the agents were provided with that Affidavit (see Opp’n at 9 (the agents were “provided” with the affidavit at
 the pre-operational briefing session); Id. at 34 (the “alleged criminal conduct” was “covered in detail with the search
 warrant team at the pre-operational briefing”); Id. at 36 (agents “were notified and advised of the contents of the
 affidavit” . . . “in sum and substance”); Id. (“copies were available at the search site”)), notably, the government has
 submitted not a single sworn attestation from any of the approximately 20 agents who participated in the search
 stating that they were provided with the Affidavit, much less that they read it, in advance of the search.



                                                           14
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 23 of 67 PageID #: 516



 authority of the executing officer, his need to search, and the limits of his power to search.”).

 When the government executed the warrant, John did not have access to Snedeker’s Affidavit or

 the pre-operational plan. Neither document accompanied or was attached to the Warrant, and

 neither was provided to John at the time of the search. The Warrant did nothing to apprise John

 of the crimes at issue, and therefore deprived him of his constitutional right to be apprised of

 what the agents were authorized to take (and what they were not authorized to take). This is but

 another reason why the Constitution protections simply cannot be remedied by the government’s

 post-hoc resort to extraneous materials to justify its search. Those other items could not have

 supplied the requisite notice to John, because he never saw them.

         3.      The Government’s Argument that No Additional Particularity Could Have Been
                 Achieved Is Meritless

         The government also appears to argue that it was absolved from abiding by the Fourth

 Amendment’s Particularity requirement due to the nature of Kayla’s business. Conceding (as it

 must) that the Kayla Warrant “calls for the seizure of many documents and records,” indeed, “the

 majority of [Kayla’s] records,” the government asserts that the Kayla Warrant “is not unlike any

 other financial warrant” and, thus asserts that the records sought were “needed to establish an

 accurate replication of [Kayla’s] financial transactions . . . in relation to their reporting

 requirements . . .” See Opp’n at 29, 32-34. Accordingly, the government takes the surprising

 (and unsupportable) position that, “due to the nature of the business and type of violations, no

 additional particularity would have been reasonably possible.” Id. at 34. In other words, where

 the subject of an investigation is a financial services business, the government asserts that it has




                                                    15
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 24 of 67 PageID #: 517



 the right to scoop up anything “financial” because all the documents are – in the government’s

 terms – “relevant.”4

          To support this novel position, the government misleadingly cherry-picks quotes from

 various cases to weave a legal narrative nowhere supported in the law. See id. at 31 (citing, e.g.,

 United States v. Triumph Capital Group5 for the proposition that the particularity requirement

 “requires only ‘reasonable specificity’ and not ‘surgical precision’”; and citing United States v.

 Christine for the proposition that “flexibility is especially appropriate in cases involving complex

 schemes spanning many years . . .”). But all the cases cited by the government for this

 proposition are inapposite for various reasons and none support the assertion by the government

 here, effectively, that general warrants are permitted in “financial investigations.” Most notably,

 those cases involve warrants that actually specified the crimes at issue, which immediately

 makes the warrants at issue in those other cases more particularized than the Kayla Warrant. By

 contrast, the Kayla Warrant suffers from a gaping hole that undercuts any argument that it could


 4
  In any event, even this assertion is factually unsupported. The Kayla Warrant sought far more than just financial
 books and records needed to “establish an accurate replication of financial transactions.” Opp’n at 33. It included
 directives to seize multiple types of non-financial records as well, such as employee information, customer social
 security numbers and telephone numbers, and correspondence with regulators.
 5
   In United States v. Triumph Capital Group, the government obtained a warrant to search a laptop computer, and
 the warrant specified (whereas the Kayla Warrant does not) that the government could search for evidence relating
 to specified crimes: conspiracy, bribery concerning programs receiving federal funds, mail and wire fraud, theft of
 honest services, and obstruction of justice. The warrant also specified, among other things, the parties alleged to be
 involved. The defendant moved for suppression, but the court held that the parameters of the search – which
 contemplated technically complex searches for deleted files – required the agent to retain some flexibility. 544 F.3d
 149 (2d Cir. 2008).

           Similarly, in United States v. Regan, the court held that a warrant that specified the tax charges at issue
 could allow for seizure of evidence of both legal and illegal transactions without running afoul of the particularity
 requirement, since evidence of both was necessary to reconstruct the defendant’s true financial and tax posture. 706
 F. Supp. 1102 (S.D.N.Y. 1989). United States v. Christine, also cited by the government, is inapposite. The Third
 Circuit considered whether the government’s warrant, which the government argued came under the “all business
 records” doctrine – a doctrine neither invoked nor supportable in the instant case – was unconstitutionally
 overbroad. Rather than decide if the warrant was a general warrant, the Third Circuit remanded the case to the
 district court for a determination of which individual paragraphs could be “redacted” – i.e., struck from the warrant
 because they were invalid for lack of probable cause or generality. 687 F.2d 749, 754 (3d Cir. 1982). The Christine
 decision does not purport to dispense with the particularity requirement for financial warrants.


                                                          16
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 25 of 67 PageID #: 518



 not have been made more particular: it fails to set forth what the crime(s) to which the evidence

 is “relevant.” Under the government’s warped formulation of the Particularity requirement, any

 financial record would be “relevant” to any investigation pertaining to a financial services

 business. That is, the government is essentially asserting that the Particularity Clause may be

 dispensed with in the context of investigations of financial services businesses, because all its

 financial documents are “relevant” to its business.

         This argument is nonsense, and wholly unsupported by the law. To avoid being a general

 warrant, at a minimum, the warrant must specify what crimes the evidence sought pertains to,

 and it did not do that here. Courts in this Circuit routinely find such warrants insufficiently

 particularized. See, e.g., Gigante, 979 F. Supp. 966 (warrant for “telephone records, rolodexes,

 personal phone books, correspondence, applications, memoranda, notes, and [other documents]

 . . . relating to (a) bribery of public officials and others . . . and other illegal activity which the

 bribe recipients have been, are, and/or will be aiding and abetting” was “bereft of meaningful

 limitation” because it failed to specify what was meant by “other illegal activity.”). The

 suggestion that no further particularity was possible here ignores the obvious – that the Warrant

 could have specified (but did not) the crimes under investigation. And indeed, contrary to the

 government’s suggestion, courts do require Warrants to specify the crimes under investigation,

 even in the context of “financial warrants.” See, e.g. United States v. Cioffi, 668 F. Supp. 2d

 386, 396 (E.D.N.Y. 2009); Vilar, 2007 U.S. Dist. LEXIS 26993, at *66-67; Gigante, 979 F.

 Supp. at 966. None of these cases endorsed a view that the requirement to specify the crimes at

 issue does not hold in financial investigations, and the government cites not a single case actually

 supporting such an illogical proposition.




                                                     17
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 26 of 67 PageID #: 519



         Thus, the government’s repeated assertion that the Warrant sought only “relevant”

 records (financial or otherwise) begs the question: “relevant to what?” Wire fraud? Credit card

 fraud? Identity theft? Structuring? The Particularity clause requires the government to specify

 that on the face of the Warrant. To suggest that agents may take any financial records from a

 financial services company because all such documents are “relevant” to its business (or, in the

 government’s words, are necessary for an “accurate replication of financial transactions,” see

 Opp’n at 33), asserts precisely what the Fourth Amendment explicitly precludes – that the

 government has the right to grab all the records it wishes on the subject of a company’s business,

 for purposes of conducting a generalized rifling through those records for evidence of some

 crime, any crime. See Coolidge v. New Hampshire, 403 U.S. 443, 467 (1971) (stating that law

 enforcement agents are barred from executing warrants that purport to authorize “a general,

 exploratory rummaging in a person’s belongings.”); United States v. George, 975 F.2d 72, 74 (2d

 Cir. 1992) (stating that general warrants, which “permit[] police agents to ransack one’s personal

 belongings, [have] long been considered abhorrent to fundamental notions of privacy and

 liberty.”); United States v. Riley, 906 F.2d 841, 844 (2d Cir. 1990) (stating that the Fourth

 Amendment prohibits leaving “to the unguided discretion of the officers executing the warrant

 the decision as to what items may be seized.”).

        Accordingly, the notion that “the agents would not have benefitted from purposefully

 seeking access to items unbound by a listed criminal offense,” and “with a specific offense listed,

 or without, the search... [and seizure] would have been the same,” (Opp’n at 37), simply ignores

 settled constitutional law. Whether or not the agents would have “benefitted” from searching

 outside the scope of the Warrant (which they did) is irrelevant. What matters is that the Warrant

 failed to provide the agents with constitutionally required guidance about the scope of their




                                                   18
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 27 of 67 PageID #: 520



 search authorization. Accordingly, the Court should reject the government’s unsupported (and

 insupportable) assertion that the agents would have been permitted to scoop up everything

 anyway, had the Warrant been facially correct.6

 B.       No “Good Faith” Exception Can Save This Search

           Notwithstanding the serious violations of John’s constitutional rights visited on John by

 this search, the government seeks to save the search by asserting that its agents acted in good

 faith. The good-faith exception does not apply here for several reasons, including that (i) the law

 precludes “reasonable reliance” by law enforcement agents on a facially unparticularized

 warrant, so no “good faith exception” can apply to save this search; and (ii) even if it could, any

 such claim is not merely factually unsupported, but indeed belied in this case by the uncontested

 facts.

          1.        No “Good Faith Exception” Exists For Facially Defective Warrants

               As a threshold matter, the law simply does not recognize the availability of the “good

 faith exception” in the context of facially defective warrants – i.e., like the Kayla Warrant, which

 “fail[s] to particularize the place to be searched or the things to be seized.” United States v.

 Leon, 468 U.S. 897, 923 (1984). The Supreme Court has held “that the executing officers cannot

 reasonably presume [a warrant] to be valid” where it is facially deficient.7 The Kayla Warrant,

 6
   The government makes passing reference in its opposition brief to the notion that there was “systemic fraud,” and a
 “broad” scheme at Kayla. See Opp’n at 20, 32. It does not, however, explicitly seek to invoke the “all business
 records” doctrine. But even if it did, that assertion would fail for several reasons. First, the government did not
 expressly ask Magistrate Judge Wall for such authority, nor did it set forth sufficient factual evidence of fraudulent
 activity from which he could infer that “those activities are just the tip of the iceberg,” which is a requirement for an
 “all business records” warrant. See Wey, 256 F. Supp. 3d at 388-89; see also Zemlyansnky, 945 F. Supp. 2d at 461
 (stating that for the “all records” exception to apply, the affidavit submitted in support of the warrant had to contain
 detailed information that would provide reason to believe that “all or nearly all of the business under investigation
 was illegal.”). Second, Magistrate Judge Wall did not authorize an all-business records warrant. Third, the
 government sought more than business records. When the business is a financial institution, and the warrant
 authorizes – as the Kayla Warrant purported to – the seizure of every financial record and more, the warrant operates
 as a general warrant, and thus violates the Constitution.
 7
  In this context, the government’s subjective good faith is irrelevant. Rather, the Court must assess the
 government’s “objective reasonableness.” Leon, 468 U.S. at 924.


                                                           19
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 28 of 67 PageID #: 521




 which failed to identify any crime under investigation, by words or code section, fits this

 category.

             In 1987, the Second Circuit put the government on notice that it could not reasonably

 rely on an insufficiently particularized warrant. Buck, 813 F.2d at 593 n.2. Following Leon and

 Buck, in United States v. George the Second Circuit confirmed that a warrant that allows the

 seizure of materials “without mentioning a particular crime or criminal activity to which the

 evidence must relate is void under the Fourth Amendment,” and cannot be relied on in good faith.

 975 F.2d at 77-78. Courts in this Circuit continue to agree that the good-faith exception is

 inapplicable to facially deficient search warrants. See, e.g., Zemlyansky, 945 F. Supp. 2d at 454,

 457; Cioffi, 668 F. Supp. 2d at 392; Vilar, 2007 U.S. Dist. LEXIS 26993, at *76-77; United

 States v. Rollack, 90 F. Supp. 2d 263, 274, 277 (S.D.N.Y. 1999); see also United States v. Kow,

 58 F.3d 423, 427 (9th Cir. 1995); United States v. Leary, 846 F.2d 592, 602-10 (10th Cir. 1988).

             Indeed, as John explained in his Opening Brief on this motion, the law makes clear that

 agents are not permitted to “reasonably rely” on an insufficiently particularized warrant. See

 Opening Br. at 31 n.8 (collecting cases); see also Wey, 256 F. Supp. 3d at 398-99 (“When . . . a

 warrant plainly fails to comport with well-settled particularity requirements, officers’ reliance

 upon it – especially in the absence of a credible circumstance-specific explanation – can hardly

 be deemed objectively reasonable.”) (collecting and quoting from cases, including George);

 Zemlyansky, 945 F. Supp. 2d at 475 (“[L]aw enforcement officers are presumed to know that a

 warrant which fails to offer particular guidance is unlawful.”).

             Thus, the government’s attempt to save this facially defective warrant by reference to

 the purported “good faith” of its agents in executing it is unavailing. Simply put, where the

 warrant is defective on its face, no agent can argue that, despite its defects, it was entitled to



                                                    20
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 29 of 67 PageID #: 522




 proceed with the search. Given that they have not attempted to offer any circumstantial excuse

 for failing to recognize the Kayla Warrant’s facial flaws (see also discussion, infra, at 29-33), the

 court cannot save its fruits from suppression based on any claim of “good faith” in its execution.8

         2.       No Proof Exists for the Government’s Claim of “Good Faith”

         Even if the law permitted the government to rely on a claim of “good faith” to save its

 search of Kayla, that argument should be rejected for several reasons: (i) the government has

 failed to supply the Court with any factual support for that assertion; (ii) the facts in the record

 negate good faith: the Warrant’s defects were raised to the agents, who acknowledged it, during

 the search, and yet they proceeded to search Kayla anyway, despite their then-present awareness

 of the Warrant’s facial invalidity; (iii) any reasonable executing agent should have known that

 the Warrant was an unconstitutional general warrant on its face; and finally, (iv) as a matter of

 policy, allowing the government to rely on a defective warrant that so obviously sidesteps the

 basic tenets of the Fourth Amendment – particularly when its defects were raised and

 disregarded – will fail to deter similarly unconstitutional conduct.

         As a preliminary matter, the government bears the burden of showing that its agents acted

 in good faith. See United States v. Clark, 638 F.3d 89, 100 (2d Cir. 2011); Wey, 256 F. Supp. 3d

 at 395-96 (“The burden is on the government to demonstrate the objective reasonableness of the

 officers’ good faith reliance on an invalidated warrant.”) (internal citations omitted). Here, in a

 complete mischaracterization of Second Circuit precedent, the government improperly seeks to

 shift the burden of proof to John, asserting that “there is no credible or objective sign that the


 8
   The cases cited by the government in support of its good faith argument are not to the contrary, and cannot save
 this search on such grounds. The Second Circuit in both Clark and Irving made clear that neither of the warrants in
 those cases were facially invalid. See United States v. Clark, 638 F.3d 89, 101-03 (2d Cir. 2011) (holding the
 warrant was not facially deficient; the defendant’s claim was lack of probable cause to support the warrant); United
 States v. Irving, 432 F.3d 401, 415-16 (2d Cir. 2005) (same); see also United States v. McDarrah, No. 05 Cr. 1182
 (PAC), 2006 U.S. Dist. Lexis 48269, at *28-29 (S.D.N.Y. July 17, 2006) (court held the warrant was not overbroad).


                                                         21
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 30 of 67 PageID #: 523



 agents acted in anything other than good faith . . . .” That is, the government argues incorrectly

 that the burden is on John to negate the agents’ good faith. See Opp’n at 37. That is not the law.

 If the government wanted to justify its otherwise unconstitutional behavior by arguing that its

 agents acted in good faith, the government was required to show – with evidentiary proof – that

 its agents acted in good faith. And by opting to submit no agent attestations, it has completely

 failed to satisfy its burden. Accordingly, the Court should reject this argument in its entirety.

        Simply put, the government has not shown that its agents acted in good faith. All it has

 done is lob unsupported and unsworn conclusory statements about what its agents purportedly

 did into its memorandum of law. This is wholly insufficient, as a matter of law. See

 Zemlyansky, 945 F. Supp. 2d at 474, n. 16 (“[U]nsworn statements of counsel do not constitute

 evidence sufficient for the government to meet its burden of demonstrating good faith.”); see

 also United States v. Washington, No. CR 146, 2012 U.S. Dist. LEXIS 159863, at *24-25

 (S.D.N.Y. Nov. 7, 2012) (in a suppression motion, “legal rules require the Court to exclude from

 its analysis the unsworn statements of fact offered by” counsel because, “to create a factual

 dispute, a [party] must submit sworn factual allegations from a person with personal knowledge

 of the underlying facts.”). The Court has no factual basis on which to consider the government’s

 “good faith” argument, and must reject it.

        But even had the government provided the Court with factual attestations by relevant

 witnesses averring their good faith, John would be entitled, at a minimum, to examine those

 contentions at a factual hearing. See United States v. Pena, 961 F.2d 333, 339 (2d Cir. 1992)

 (“[A]n evidentiary hearing on a motion to suppress ordinarily is required if the moving papers

 are sufficiently definite, specific, detailed and nonconjectural to enable the court to conclude that

 contested issues of fact going to the validity of the search are in question.”); United States v.




                                                  22
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 31 of 67 PageID #: 524



 Robinson, 16-CR-545 (S-3)(ADS), 2018 U.S. Dist. LEXIS 193350, at *16 (E.D.N.Y. Nov. 13,

 2018) (“Lastly, the Court disagrees with the Government that the good faith exception to the

 Exclusionary Rule requires denial of suppression without an evidentiary hearing.. . . the Court

 finds a hearing warranted here, because material factual disputes exist regarding the

 circumstances underlying the search.”). Under no circumstances could the Court deny John’s

 motion on the grounds that the otherwise unconstitutional search was justified by the agents’

 purported good faith, absent, at the very least, giving John an opportunity to test those affidavits

 at a factual hearing.

         As currently positioned, however, there is no basis for a hearing. Rather, the

 government’s bald “good faith” contention should be rejected, not merely because no evidentiary

 support has been presented (although it should be rejected for that reason alone), but based on

 the government’s failure to contest the facts that belie such an assertion. Critically, the

 government here appears to concede that the searching agents were actually aware, and

 acknowledged their contemporaneous awareness, that the Warrant lacked the constitutionally

 required particulars. As explained in John’s Opening Brief, shortly after the agents began their

 search of Kayla on August 6, 2013, John asked the agents why Kayla was being searched, and

 drew the agents’ attention to the Kayla Warrant’s shortcomings – particularly, its failure to

 specify the crimes at issue. See Opening Br. at 31; Drago Aff. ¶ 5. Having had the Warrant’s

 defects presented to them by John at the scene, the agents overtly expressed their understanding

 that the Warrant was facially defective, and then attempted, in a ham-handed way, to orally

 modify it on the spot. See Drago Aff. ¶ 5. In spite of this, while knowing full well they were

 operating with a bad Warrant, the agents forged ahead and proceeded to search Kayla. Id.




                                                  23
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 32 of 67 PageID #: 525



          Importantly, the government does not contest John’s account of this sequence of events.

 To the contrary, the government apparently acknowledges this happened. Instead of contesting

 the facts, the government attempts to minimize the significance of those events, arguing that

 “even if [the agents] discussed the crimes they were searching evidence for with [John] . . . that

 does not indicate that they then knew they were without authority to execute the warrant.”

 Opp’n at 37. Tellingly, the government has submitted no attestation from the agents that they

 knew or believed otherwise. Indeed, if the agents actually believed they were acting with proper

 authority (despite the interaction recounted by John), it begs the question why they did not

 submit affidavits saying so in opposition to John’s motion. In any event, the undisputed facts in

 the record demonstrate that “good faith” simply could not have existed, and thus, that argument

 cannot save this Warrant. On the present record, the Court really cannot draw any other

 conclusion than that the government has failed to satisfy its burden of showing its agents acted in

 good faith in proceeding with the search.9

          Moreover, even if the agents had not acknowledged the Kayla Warrant’s shortcomings,

 the good-faith exception does not apply in situations where the agents have no objectively

 reasonable basis for believing a warrant is valid. See United States v. Leon, 468 U.S. 897, 922-

 23 (1984). “Given that the particularity requirement is set forth in the text of the Constitution, no

 reasonable officer could believe that a warrant that plainly did not comply with [the particularity

 requirement] was valid.” Groh, 540 U.S. 551, 563; see also Zemlyansky, 945 F. Supp. 2d at 475

 (“[L]aw enforcement officers are presumed to know that a warrant which fails to offer particular




 9
   The government’s reliance on United States v. Hurst, No. 12 CR. 19, 2012 U.S. Dist. LEXIS 105167 (N.D. W. Va.
 July 30, 2012), for the proposition that this Court should suppress evidence only in the event that “the officer knew,
 or could properly be charged with knowledge” is unavailing. Indeed, that case supports John’s argument, because
 the evidence here is uncontested that the agents who executed the Kayla Warrant did, in fact, actually know of its
 facial invalidity.


                                                          24
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 33 of 67 PageID #: 526



 guidance is unlawful.”). The Kayla Warrant violates the particularity requirement in multiple

 ways, and accordingly, it would not have been objectively reasonable for an officer to execute

 the Kayla Warrant. First, the Warrant does not identify the crimes under investigation. See

 George, 975 F.2d at 77 (holding that a warrant that allows for seizure “without mentioning a

 particular crime or criminal activity to which the evidence must relate” violates the Fourth

 Amendment and cannot be relied on in good faith); Wey, 256 F. Supp. 3d at 398 (“[T]he NYGG

 Warrant and Apartment Warrant both on their face plainly violate multiple components of the

 Fourth Amendment’s particularity requirement... [a]t a minimum, neither identifies in any way

 the crimes under investigation.”).

        Second, as in Wey, the Kayla Warrant authorizes seizure of several expansive categories

 of records “without any meaningful linkage to the suspected criminal conduct.” Id.; see also

 Bianco, 998 F.2d at 1115-16 (holding that warrant lacks particularity where “highly generalized”

 and “broad” categories of documents are not “tied to particular crimes” or subject to “more

 particular limiting language.”) Indeed, these defects are so readily apparent from the face of the

 three-page Warrant that a layperson – John himself – was able to spot them and point them out to

 the agents in minutes. The government’s argument that the agents did not know they were

 operating with an invalid warrant not only disregards what actually happened at the scene, but it

 also suggests, disturbingly, that those agents were operating in the field without an awareness of

 basic constitutional principles that the Supreme Court has consistently presumed that law

 enforcement agents know.

        Third, without regard to the factual circumstances that the government’s memorandum of

 law suggests (without testimonial support) could support a good-faith argument, the good-faith

 exception does not apply because there is no evidence showing the searching agents relied on




                                                 25
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 34 of 67 PageID #: 527



 their knowledge of the investigation or the Snedeker Affidavit, rather than the defective,

 unparticularized warrant. See Wey, 256 F. Supp. 3d at 401; Zemlyansky, 945 F. Supp. 2d at 473

 (“Groh prohibits officers from claiming good faith whenever they execute a deficient warrant

 and insist that they came to learn the contents of the affidavit through some other means.”).

 Here, the government initially avers, “SA Snedeker provided the IRS search team [sic] a copy of

 the Search Warrant and Affidavit” at a briefing session prior to the search. See Opp’n at 9.

 Later, the government states that the executing agents were sufficiently informed of the search

 parameters because “each search officer was notified and advised of the contents of the affidavit

 in support of the search warrant” at a briefing session held before the search. See id. at 36. It

 then states that “[c]opies [of the affidavit] were available at the search site,” but does not state

 that it was available at the briefing session. Id. It is not clear from the government’s papers

 whether its position is that the agents actually received or read the affidavit (as opposed to

 merely having been afforded the opportunity to read it, because the government takes

 inconsistent positions in its own brief, and does not provide a single affidavit from any agent (of

 the many present at the search) attesting to what happened prior to or at the search.

        The government tries to bolster its argument by saying that “SA Shneider [relayed] the

 sum and substance of the affidavit to each member of the search team at a pre-execution

 meeting.” Opp’n at 36. But there is no “Agent Shneider” listed in their operational plan (see id.

 at Ex. 2), which calls into question who actually led the search, and why someone who neither

 applied for the Warrant nor participated in the search was in some position to be explaining what

 the search parameters were. Further, there is nothing to suggest that the other agents received the

 “sum and substance” to which the government refers – whether from Agent Shneider or someone

 else – much less what the content of that “sum and substance” was, whether that sum and




                                                   26
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 35 of 67 PageID #: 528



 substance was accurate, overbroad, or properly cabined to those topics for which probable cause

 was actually established to the satisfaction of the Magistrate Judge. That is, if the “sum and

 substance” were relayed, this still would be insufficient because “a briefing session generates

 substantial room for slippage between the magistrate’s authorization and the searching officers’

 understanding of their authority.” Zemlyansky, 945 F. Supp. 2d at 473 (citing United States v.

 Voustianiouk, 685 F.3d 206, 211 (2d Cir. 2012)). More importantly, “the historic notice function

 served by a lawful warrant” would “fall by the wayside if officers could claim good faith each

 time they disregarded Groh’s clear command, so long as they had read or been briefed about the

 affidavit beforehand.” Id. at 474 (citing Groh, 540 U.S. at 561).

        Fourth, suppression of the evidence here serves the purpose of the exclusionary rule: to

 deter law enforcement misconduct. The government has offered no basis to suggest that its

 agents’ conduct was “insufficiently culpable” nor that it does not “implicate deterrence

 concerns.” See Zemlyansky, 945 F. Supp. 2d at 472. The government does not actually dispute

 that its agents recognized the Kayla Warrant’s shortcomings. Instead, it argues that the agents –

 who were told that the Warrant did not specify the crimes at issue, examined the Warrant at the

 scene, and reacted with an expletive (see Drago Aff. ¶ 5) (presumably in surprise at the

 Warrant’s glaring error) – nevertheless may not have known that they did not have the requisite

 authority to search Kayla. The suggestion that the agents were not culpable, despite their

 deliberate search in the face of an invalid warrant, is not supported by the record and is indeed

 contrary to the uncontested facts and settled law presuming agents know basic constitutional

 principles.

        The benefits of deterrence in this case are significant. The government will have no

 incentive to comply with the Fourth Amendment’s requirements of particularity and probable




                                                 27
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 36 of 67 PageID #: 529



 cause if it is allowed to offer evidence that it actually knew at the time it did not have the

 authority to seize. See United States v. Berschchansky, 788 F.3d 102, 113 (2d Cir. 2015)

 (“Exclusion is proper here ‘to compel respect for constitutional guaranty.’”) (citing Elkins v.

 United States, 364 U.S. 206, 217 (1960)); accord United States v. Ganias, 755 F.3d 125, 140 (2d

 Cir. 2014) (reversing denial of motion to suppress evidence on the grounds of good faith,

 reasoning that “benefits of deterrence ... are great” where the government violated precedent on

 the handling of computer records).

            Even if the Warrant’s shortcomings were not raised to the agents at the time, however,

 any reasonable officer examining the Warrant should have known that it was invalid and that he

 did not have authority to proceed. To condone such a violation – whether the flagrant, knowing

 type that occurred at Kayla, or a more reckless (but still unreasonable) one – would be to

 countenance unacceptable, unconstitutional behavior, and would effectively eviscerate the

 Fourth Amendment’s protections. As the court found in United States v. Ryan, suppressing

 evidenced seized pursuant to a facially invalid warrant serves a significant deterrent effect

 because “[a] warrant lacking particularity will no doubt be brought promptly to the attention of

 the United States Attorney’s Office for correction.” No. 2:07-CR-35, 2009 U.S. Dist. LEXIS

 53644, at *14 (D. Vt. May 26, 2009). The government easily could have cured the Kayla

 Warrant’s defects before its execution, but its agents affirmatively, willfully elected not to do so.

 To deter similar deliberate misconduct in the future, the Court should suppress the evidence.

            In light of the above, the government’s heavy reliance on the decision in the child

 exploitation and pornography production case of United States v. Rosa10 is wholly unavailing.

 Rosa does not stand for the proposition that a presumption of good faith exists that will “likely”



 10
      626 F.3d 56, 62 (2d Cir. 2010).


                                                    28
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 37 of 67 PageID #: 530



 or “usually” save a plainly defective search warrant, nor that agents may ignore plainly obvious,

 curable defects in search warrants in the normal course. See generally, Rosa, 626 F.3d 56.

 Indeed, Rosa is an outlier case that has been distinguished “on what has aptly been described as

 [] ‘highly unusual facts’” by multiple subsequent court decisions, see Zemlyansky, 945 F. Supp.

 2d at 468; Wey, 256 F. Supp. 3d at 396, and bears little relevance to the facts of this case.

 Indeed, the Rosa court itself pointed to several fact-specific considerations unique to that case

 that drove the result there, none of which are present here.

        The decision in Rosa was based largely, if not entirely, on that court’s focus on the

 unusual hurried, highly pressurized and time-constrained context in which those agents were

 operating, in an effort to stop a very serious offense and prevent the further sexual abuse of

 children by an armed man. The police first learned from a 911 call of the molestation of two

 boys “late” one evening. By 2:00 a.m. that same night, they contacted a specialized computer

 forensics investigator, and within approximately two hours after that, applied for and obtained a

 warrant, which they then executed within the hour – i.e., at 5:00 a.m. 626 F.3d at 58-59. The

 search resulted in seizure of thousands of images and hundreds of hours of video footage of child

 pornography (including of the two boys), a gun and ammunition, and drugs and drug

 paraphernalia. The defendant was sentenced to 120 years in prison. Id. at 59-61. Given the

 seriousness of the crimes and the imminent danger involved, the exigent time pressures under

 which those agents were operating, and the severe harm to the public that overturning Rosa’s

 conviction would have caused, that court was understandably willing to extend the benefit of the




                                                  29
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 38 of 67 PageID #: 531



 doubt to that particular investigation.11 This case and this investigation bear no resemblance

 whatsoever to Rosa.

         First, as noted, in Rosa, the entire investigation and search process – from warrant

 application to issuance, and execution – all occurred (as it had to) between 2:00 a.m. and 5:00

 a.m., under intense “time pressures.” See Rosa, 626 F.3d at 64-66. No such remotely similar

 exigency or time pressure existed in the investigation of Kayla or John that could excuse any of

 the instant investigation’s errors and abuses. Indeed, by the government’s own admissions here,

 it began investigating Kayla in 2011, and then conducted a several-months-long undercover

 operation in 2012. See, e.g., Siegal Aff. Ex., 1, ¶¶ 12-17 (multiple undercover meetings and calls

 between at least February and August 2012).

         The government here then spent the next full year assembling its investigation before

 applying for the Kayla Warrant, at the end of July 2013. See id.; see also Opp’n at 3, 5-6. In

 short, the government agents in this case had ample time, opportunity, and resources to comply

 with the Fourth Amendment’s requirements in their search process, yet failed woefully to do so.

         Thus, this case is far more similar to those of Zemlyansky and Wey, which distinguished

 the result in Rosa for these very reasons (among others). See Wey, 256 F. Supp. 3d at 396-409,

 408 (distinguishing Rosa and suppressing evidence based on facially unparticularized warrant

 where exigency was “entirely absent,” in context of a “long-running, well-resourced

 investigation” where agents “took weeks or months to draft proposed warrants that [among other

 things] were plainly lacking the basic features called for by the Fourth Amendment’s

 particularity requirement,” and where the government had been investigating “for a substantial



 11
   For the same reason, to the extent the government cites see also United States v. McDarrah, 2006 U.S. Dist. Lexis
 48269 for the proposition that the courts, when in doubt, should favor the warrant, McDarrah, too, was a child
 sexual exploitation case.


                                                         30
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 39 of 67 PageID #: 532



 period of time prior to the [s]earches,” and discussing Zemlyansky’s distinguishing of Rosa);

 Zemlyansky, 945 F. Supp. 2d at 470 (“The rush of events in Rosa, as officers raced in the middle

 of the night to capture an active sex offender, called for application of the exigency-based

 principle articulated in Garrison12 and Groh. Rosa thus recognized that the officer’s culpability

 constituted negligence under these frenzied circumstances.”) (emphasis added). By contrast to

 the circumstances in Rosa, the misconduct of the agents in the case at bar is imminently

 deterrable. See Wey, 256 F. Supp. 3d at 400, 409 (finding that agents’ actions, which “cannot

 credibly be attributed to some reasonable oversight or accident made under time pressure or

 otherwise driven by exigency,” were sufficiently deliberate such that exclusion could

 meaningfully deter those actions in the future), and Zemylansky, 945 F. Supp. 2d at 467 (same).

            Second, in Rosa, the application’s affiant led the execution team. Here, the government’s

 brief simply asserts (without proof) that the case agent (presumably Agent Snedeker, although

 even that is not clear from the government’s memorandum of law) “was physically present and

 in charge of every step of the investigation and search.” Opp’n at 36. But then a few sentences

 later, the government contradicts itself, stating that “SA Shneider” led the pre-execution meeting.

 Id. The government has not submitted an affidavit from either agent about what he or she did to

 “lead” the search, what he/she said to his/her team members, when he/she said whatever he/she

 said to the team, or other critical details. Id. Nor has it submitted a single affidavit (from any of

 the 20 other agents who were at the pre-operational meeting) about what “sum and substance”

 was relayed to them, whether they were provided with Snedeker’s Affidavit (and if so, when),

 whether they read Snedeker’s Affidavit (and if so, when), or whether they relied on the Affidavit

 over the defective search warrant. Accordingly, there is no basis for any assurance that the



 12
      Maryland v. Garrison, 480 U.S. 79 (1987).


                                                   31
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 40 of 67 PageID #: 533



 investigating agents here acted within an reasonable bounds, guided by their own, intimate

 understanding of the scope of the investigation and any limitations on the grant of search

 authority.

           Third, there was no evidence in Rosa that those searching agents relied on the defective

 warrant (as opposed to their knowledge of the investigation, personally obtained over the prior

 several hours – the entirety of the investigation – which they themselves had conducted). By

 sharp contrast, in this case, the only real evidence in the record concerning what the searching

 agents’ understood about the scope of their searching authority is the face of the Kayla Warrant

 itself, which is indisputably defective. And as noted above, the government’s unsworn assertions

 in its brief concerning purported extraneous bases for the agents’ purported knowledge cannot be

 considered. See Zemlyansky, 945 F. Supp. 2d at 474, n. 16; United States v. Washington, 2012

 U.S. Dist. LEXIS 159863, at *24-25. Finally, nothing in the record before the Rosa court

 suggested that the agents seized any items beyond those for which probable cause had been

 established. See Rosa, 626 F.3d at 65. Here, by contrast, the agents seized more than 20 boxes

 of hard copy materials, including materials wholly unrelated to what was called for by the Kayla

 Warrant. See Opening Br. at 37 (seized records include utility payment documentation, DMV

 records for a separate store, and daily activity reports from Kayla’s predecessor entity by 20

 years).

           Accordingly, in light of the clear facial invalidity of the Kayla Warrant detailed in

 Section I.A. and the lack of any showing of good faith, the fruits of the search should be

 suppressed. See United States v. Calandra, 414 U.S. 338, 347 (1974) (stating that the primary

 purpose of the exclusionary rule “is to deter future unlawful police conduct and thereby

 effectuate the guarantee of the Fourth Amendment against unreasonable searches and seizures.”).




                                                   32
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 41 of 67 PageID #: 534



         If the Court believes that the government has somehow carried its burden of production,

 John should at least be afforded the opportunity to examine the agents that purportedly exhibited

 “good faith” in securing and executing this Warrant. See, e.g., United States v. Wagner, 989

 F.2d 69, 76 (2d Cir. 1993) (government may raise claims of good faith at a suppression

 hearing).13

                                                        II.

               THE SNEDEKER AFFIDAVIT WAS MATERIALLY MISLEADING

 A.      The Snedeker Affidavit Was, On the Whole, Misleading

         As John’s Opening Brief made clear, the Snedeker Affidavit is replete with inaccurate

 statements and omissions that painted an unfairly nefarious portrait of Kayla. While the

 government in its opposition attempts to minimize those inaccuracies and omissions, the

 government fails to cure these concerns. Instead, it cherry-picks statements from Snedeker’s

 Affidavit that it touts as “substantially correct,” (Opp’n at 20), or extrapolates what occurred in a

 handful of undercover recordings to the rest of Kayla’s operations, and attempts to supplement

 the misleading statements in Snedeker’s Affidavit with new spins on what it thinks Snedeker said

 and thought more than five years ago.

         None of this fixes or excuses the misleading nature of the Snedeker Affidavit. In the end,

 the government simply does not refute that several core allegations in Snedeker’s Affidavit were

 and remain highly misleading. Accordingly, a serious question remains whether Magistrate




 13
   The cases cited by the government are not to the contrary, because (among other things),those courts held
 evidentiary hearings on the “good faith” issue. See United States v. Lustyik, 57 F. Supp. 3d 213, 226-227 (S.D.N.Y.
 2014) (referencing the agent’s testimony on how his team of agents reviewed email evidence); United States v.
 Romain, No. 13 Cr. 724, 2014 U.S. Dist. LEXIS 166500 at *11-14 (S.D.N.Y. Dec. 1, 2014) (citing hearing transcript
 on issue of good faith); United States v. Cwibeker, 12-CR-0632 (JS) (ARL), 2014 U.S. Dist. LEXIS 178752, at *7-
 10 (E.D.N.Y. Dec. 31, 2014) (referencing agent’s testimony at hearing on issue of good faith).


                                                         33
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 42 of 67 PageID #: 535



 Judge Wall would have found that probable cause existed to support the search application, if

 those errors and omissions had been avoided. John submits he would not have.

         1.      Agent Snedeker’s Mischaracterizations of Kayla’s Business, and Other Omissions
                 and Misstatements, Undermine a Probable Cause Finding

         The Snedeker Affidavit unfairly sought, through rumor and innuendo, to stigmatize

 check-cashing activity in general (and Kayla in particular) as inherently illegal and/or improper.

 For instance, Agent Snedeker alleges that “Kayla is known . . . for routinely assisting customers

 to evade income and payroll taxes”; that “Kayla’s customers choose to pay the extraneous two to

 three percent fee rather than cash the checks through their respective banks at no charge”; and

 that those customers use Kayla’s services to conceal their income and evade CTR filings. Siegal

 Aff., Ex. 1 at ¶¶ 8, 9, 12. Agent Snedeker later also alleges that Kayla “engaged in

 approximately $97 million in cash transactions in 2011,” but “only filed $24 million in CTRs.”

 Id. ¶ 30.

         The cumulative implication from these assertions is clear: criminals go to Kayla to hide

 their income, Kayla helps them for a fee that no legitimate business would pay, and as a result,

 Kayla failed to report at least some significant portion of $73 million in transactions. Yet as

 John demonstrated in his Opening Brief, Agent Snedeker had scant proof that Kayla (or John)

 knew of, or had any control over, its customers’ evasion of their own tax obligations. In fact,

 Agent Snedeker knew or should have known that the fee collected for Kayla’s services –

 providing instant liquidity for a variety of customers with few alternate options – was perfectly

 legal and routine. And the Agent knew or should have known that he had no basis for

 insinuating that Kayla was not legally obligated to have reported anywhere near $73 million in

 transactions.




                                                 34
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 43 of 67 PageID #: 536



        The government has no real answer for any of these points. Instead, the government

 notes that Agent Snedeker did aver other non-nefarious facts about Kayla, such as that Kayla

 operated as a registered money services business and (interestingly) that Kayla had an AML

 program in place. See Opp’n at 21 (quoting Snedeker Aff. at ¶¶ 8, 28). But those statements are

 entirely irrelevant to any of the points above, and do nothing to wash away the misleading taint

 left by the Agent’s stilted assertions described above, that were gratuitously designed to

 besmirch Kayla and the check-cashing industry. Nor do they provide context such that the rest

 of the statements are rendered less misleading.

        Agent Snedeker’s misleading assertions that “Kayla’s customers choose to pay [an]

 extraneous two to three percent fee” (emphasis added) to use check-cashers rather than banks,

 and that these customers do so “in order to conceal their income, and [to] evade having CTRs

 filed on the transactions,” are grossly unfair because they wrongly suggest that Kayla’s fees were

 charged because it knew that its customers were engaging in unlawful activity. See Opening Br.

 at 44. The government essentially admits the unfairness of this assertion, arguing now that

 Agent Snedeker’s discussions about the “extraneous fee” are based on the IRS’s experience with

 corporate customers using check-cashers in general.” Opp’n at 21 (emphasis added). Even were

 that assertion anecdotally true with respect to some other check cashing business or businesses,

 nothing presented in Agent Snedeker’s Affidavit shows that he had facts in his possession at that

 time that such an assertion was true with respect to Kayla.

        Nor does anything the government cites now support the notion that it would be

 appropriate to extrapolate evidence of wrongdoing at one business to that of an independently

 run and operated other business. Nevertheless, the text of the Snedeker Affidavit asserts

 precisely the wrong and baseless conclusion – that because other check cashers allegedly disobey




                                                   35
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 44 of 67 PageID #: 537



 the law, the court should assume Kayla does as well. Siegal Aff. Ex. 1, ¶ 9 (“Kayla’s customers

 choose to pay the extraneous two to three percent fee.”) (emphasis added). Compounding the

 problem, nowhere in the Snedeker Affidavit does the agent acknowledge that other check cashers

 charge the same fee, or that the fee is not against the law, and is routinely charged for lawful

 services.14 The government cannot re-fashion Agent Snedeker’s words five years after the fact

 to negate the misleading, stigmatizing theme of the Affidavit.

          By contrast, in his Opening Brief, John provides necessary context that is missing from

 Snedeker’s Affidavit: the fee charged by Kayla (and every other check-casher) is not

 “extraneous,” but rather, a perfectly legal charge for providing valuable, legitimate services to its

 customers. See Opening Br. at 4-5. These valuable services include providing liquidity to its

 customers on the same day, which was particularly important for Kayla’s corporate customers.

 For instance, contractors sometimes receive large checks for their services and need funds

 immediately to pay their workers. The government suggests that in “[t]he IRS’s experience . . .

 business customers[] [have] no need to use Kayla” because “they maintained regular checking

 accounts at commercial banks.” Opp’n at 4 (emphasis added). Whether some customers might

 maintain regular checking accounts is of no moment; even if some do (and many, undoubtedly,

 do not), those funds may very well not be as immediately available as they are from a check-

 casher like Kayla. Moreover, the IRS’s “experience” that customers maintain bank accounts is

 irrelevant in the face of established bank protocol that requires banks to hold funds in excess of

 one day and sometimes up to 10 business days before making cash funds available. See Theresa


 14
    The government also conclusorily states that, because in the IRS’s “experience,” check cashers provide an
 opportunity for criminal conduct, “[f]or this reason, it is all the more important that check-cashers be [scrupulous] in
 dealing with their customers in order to avoid structuring deposits and accurately reporting all transactions.” Opp’n
 at 22. The government cites no authority for its invented assertion that check-cashers must adhere to some higher
 standards or “scruples” than other financial services businesses. The law and applicable regulations set the standard
 of care for check cashers, not some malleable notion of what those standards ought to be, arbitrarily asserted by an
 individual prosecutor or law enforcement agent.


                                                           36
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 45 of 67 PageID #: 538



 Kim, The Time It Takes for a Check to Clear at Top Banks, MY BANK TRACKER (Dec. 18, 2018)

 https://www.mybanktracker.com/news/long-takes-check-clear-top-10-banks (stating that the time

 for a check to clear varies on the average balance maintained by the customer and that banks

 may hold a check for up to 10 business days).

        Thus, as John explained in his Opening Brief, his customers use check-cashers to obtain

 funds instantly because they cannot do so using their banks. This information is not “self-

 serving, unnecessary, and immaterial” as the government contends (Opp’n 22), but rather, it is

 necessary to explain why customers pay the fee – context that was left out of Snedeker’s

 Affidavit, because it would not have supported his thesis.

        The government next contends that “what sets Kayla apart” from other check-cashers was

 Kayla’s “reputation of aiding corporate customers in structuring financial transactions . . . .”

 Opp’n at 22. It adds that Agent Snedeker supported his view of Kayla’s “reported reputation” by

 way of reference to “at least a half-dozen” corporate customers who were under investigation for

 tax evasion schemes. Id. The government notes that these Kayla’s customers had “motive” to

 pay the check-cashing fee and “willingness to accept Kayla employees[’] assistance.” Id. The

 government’s analysis consists of one significant speculative leap: certain individuals were

 under investigation for tax-related offenses, these individuals cashed checks at Kayla, and

 therefore, Kayla must have helped these individuals to structure their transactions. This overly

 simplistic, guilt-by-association logic is belied by critical facts that Agent Snedeker omitted from

 his Affidavit.

        As John argues in his Opening Brief, Agent Snedeker omitted information that was in the

 Agent’s possession at that time, but that tended to show that Kayla did not in fact try to help at




                                                  37
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 46 of 67 PageID #: 539



 least four of these “half-dozen” customers evade taxes.15 As John explained, Kayla filed CTRs

 covering millions of dollars’ worth of transactions for customers referenced in the Snedeker

 Affidavit. See Opening Br. at 49 (summarizing CTR filings for James G. (38 CTRs covering

 about $1.8 million); for Kevin C. (36 CTRs covering over $600,000); for Thomas B. (8 CTRs

 covering $102,000); Mark H. (five CTRs covering about $120,000)). Moreover, Agent Snedeker

 misstated data on the filings of another customer, J.G. See Opening Br. at 48-49 (Kayla filed 60

 CTRs covering more than $1.14 million in transactions, not “less than $711,000” as Agent

 Snedeker claimed). At the time that Agent Snedeker submitted his Affidavit, he had access to

 the list of CTRs that Kayla filed on each customer, including the “half-dozen” customers

 referenced in his Affidavit. At the very least, Agent Snedeker was reckless in not informing

 Magistrate Judge Wall that Kayla filed numerous CTRs on the five customers listed above whom

 Kayla was supposedly assisting to structure, because the filing of CTRs clearly undermines the

 notion that Kayla was complicit in helping these individuals evade detection. That is, the act of

 filing CTRs directs regulatory attention at such customers, not away from them. 16 This would

 have been a critically important fact for Magistrate Judge Wall to know.

         Agent Snedeker also was reckless in misreporting the amount of check-cashing activity

 covered. John’s argument here about these omissions is not “factually unsupportable and




 15
   John cannot perform an analysis of how many CTRs were filed for “W1” and “W2,” since their identities are
 unknown at this time.
 16
   As John explained in his Opening Brief, Kayla also voluntarily filed suspicious activity reports (“SARs”) when it
 suspected that a customer was engaged in irregular or suspicious monetary transaction activity. See Opening Br. at
 9. The government suggests that Kayla is required to file SARs as a licensed money transmitter. But that is
 incorrect. Kayla is actually a money services business – not a money transmitter. Thus, its filing of SARs was
 completely voluntary. See MSBS SUBJECT TO SAR REQUIREMENT, FCEN https://www.fincen.gov/msbs-subject-sar-
 requirement (“[t]he SAR requirement does not apply to the following types of [money services businesses]: Check
 casher...”).


                                                         38
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 47 of 67 PageID #: 540



 misplaced,” but rather, well founded based on information that Agent Snedeker had access to at

 the time he swore to his Affidavit.

        The government has no answer for the above facts. While conceding Agent Snedeker’s

 statistical analysis was materially wrong, it attempts to distract the Court from those errors by

 asserting that “[a]ny errors or inaccuracy as to the number of CTRs filed” for a given customer

 “[does] not negate the fact that Kayla advised customers to split deposits . . . to avoid the CTR

 reporting requirement.” Opp’n at 23. This utterly misses the point. Agent Snedeker’s

 misleading statistics sought to paint a picture of a systemic, widespread CTR avoidance as a

 supplement to the handful of undercover recordings the Agent had for one sting operation, when

 in fact, he knew (or should have known) that statistical support did not exist or could not

 legitimately be established. In fact, the information Agent Snedeker failed to include shows that

 CTRs were filed for more than half of these customers. Accordingly, there is every reason to

 believe Magistrate Judge Wall was actually misled concerning the purportedly widespread nature

 of the alleged CTR avoidance.

        John also argued that Agent Snedeker presented statistics in a misleading way to suggest

 that Kayla routinely violated the law, when other omitted statistics rebutted such a sweeping

 conclusion (and therefore, such a broad Warrant). To illustrate this point, John referred to Agent

 Snedeker’s statement that Kayla “engaged in approximately $97 million in cash transactions in

 2011,” but “only filed $24 million in CTRs,” which meant that more than $73 million in

 transactions that year, or more than $200,000 per day, were in denominations of $10,000 or

 less.” See Opening Br. at 44. As John explained, when this statement is considered along with

 other false and misleading statements, the misleading implication is that Kayla must have

 intentionally failed to file CTRs on some substantial portion of the $73 million. See id. at 44.




                                                  39
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 48 of 67 PageID #: 541



        The government also suggests that John’s math is wrong. It is not. At the time of the

 investigation into Kayla, Kayla maintained six (6) storefronts. The government alleges that

 Kayla did not report around $200,000 in transactions per day, which means, on average, that

 each storefront engaged in about $33,333 in transactions daily. If each storefront averaged a

 minimum of four customers, then on average, each transaction would have been $8,333 – i.e.,

 below the CTR filing requirement every time. In reality, each storefront averaged far in excess

 of four customers, which means that the average transaction size was well below the $10,000

 mark, and thus, the average transaction simply would not have required any CTR filing.

         Taken together, Agent Snedeker’s multiple misleading statements and omissions

 recklessly (at least) painted a false picture that Kayla was engaged in a broad-sweeping

 enterprise to assist bad actors avoid reporting requirements. The government already effectively

 conceded that the above statements were material to Magistrate Judge Wall’s probable cause

 analysis (see Opp’n at 22 (“What was material to [Magistrate Judge Wall] [was] how Kayla dealt

 with transactions over $10,000 in cash.”)), and there can be little doubt they were. Accordingly,

 at the least, the Court should hold a Franks hearing to determine whether the Affidavit can

 justify the issuance of the Kayla Warrant. See United States v. Lahey, 967 F. Supp. 2d 698, 723

 (S.D.N.Y. 2013) (granting motion to suppress after considering “cumulative effect of all the

 omissions”) (internal citations omitted).

        2.      Agent Snedeker Improperly Withheld Relevant Exculpatory Information

        As John explained in his Opening Brief, and as the government’s opposition papers

 confirm, the core evidence the IRS proffered to Magistrate Judge Wall to support the Kayla

 Warrant was the undercover recordings made by the cooperating witness. See Opening Br. at 47;

 see also, e.g., Opp’n at 27, n.14, 40. Accordingly, this Court should take particular note of those

 portions of the undercover recording efforts that Agent Snedeker chose to omit from the 2013


                                                 40
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 49 of 67 PageID #: 542



 Affidavit. The omitted recordings included several moments that, given what he knew at the

 time, Agent Snedeker should have understood to be exculpatory (or at least potentially

 exculpatory). Agent Snedeker’s decision to omit those passages from his Affidavit necessarily

 prevented Magistrate Judge Wall from making the decision for himself whether probable cause

 actually existed, given the state of the evidence at the time. Notwithstanding the government’s

 self-serving and post hoc interpretation of those omitted passages as non-exculpatory, the

 Magistrate Judge might very well have viewed them otherwise. Precluding the Magistrate Judge

 from considering them was a tactic that robbed the Court of its ability to fulfill its

 constitutionally mandated role of acting as an independent check against the authority of law

 enforcement.

        The omitted recordings would have tended to show that the improper actions were

 cabined to two salespeople, and not in fact condoned by “the boss” – i.e., John – or otherwise

 endemic to Kayla’s business.

    •   On August 30, 2012, Mr. H told the CW that “I can do it for you every once in a while,
        but sometimes when my boss is here, you know . . .” Siegal Aff. ¶ 9.

    •   On September 12, 2012, Mr. C. told the CW that he could not structure his transactions
        when “the boss” was around, because “it gets tough ... he wants things signed [and] he
        wants things done the right way. I don’t do things the right way . . .” Id. ¶ 10.

    •   On September 25, 2012, Mr. C told the CW that he could help him structure a
        transaction, because “when my boss is not in, not a problem.” Id. ¶ 11.

        Because these statements tended to exculpate “the boss,” they should have been included

 for purposes of Magistrate Wall’s probable cause analysis.

        The government responds that Agent Snedeker was not “required” to include relevant

 portions of the exchanges, because in the government’s view, those portions are not exculpatory.

 See Opp’n at 23-25. But it is not the government’s prerogative to interpret unilaterally every




                                                   41
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 50 of 67 PageID #: 543



 recorded interaction in the way most favorable to it, and, having done so, pick and choose what

 to disclose (and not to disclose) to the Magistrate Judge. Rather, the government’s job is to

 present a fair, objective set of facts to the Magistrate Judge – including facts that may tend to

 materially undermine its legal theory – and permit the Magistrate Judge to decide whether

 probable cause to search exists.

        By interpreting every recorded interaction as consistent with its case theory, even when

 those recordings were fairly susceptible to multiple interpretations (including exculpatory ones),

 Agent Snedeker denied Magistrate Judge Wall the opportunity to adjudge the meaning himself.

 B.     The Court Should Hold a Franks Hearing

        At the very least, the choices Agent Snedeker made concerning which recordings to

 include and which to exclude should be subject to an evidentiary hearing. When stripped of the

 misleading allegations and the material omissions described above, the Snedeker Affidavit fails

 to establish “overwhelming evidence that Kayla was involved in systemic fraud” such that the

 government had probable cause to seize nearly every document at Kayla. Opp’n at 20. The

 government cannot defeat this argument simply by providing its own self-serving view of why

 the very statements that John challenges established probable cause. See United States v.

 Awadallah, 349 F.3d 42, 64-65 (2d Cir. 2003) (“It is material when ‘the alleged falsehoods or

 omissions were necessary to the [issuing] judge’s probable cause finding.’”) (internal citations

 omitted).

        Nor can the government rest on the idea that Agent Snedeker’s sworn statements were

 “substantially correct” and that the government cannot be held responsible for the inferences that

 Magistrate Judge Wall made from these “substantially correct” facts. In determining whether

 probable cause exists, both omitted information and information included in the affidavit must be

 examined “as a whole.” See United States v. Krajas, 11 CR 202S, 2012 U.S. Dist. LEXIS


                                                  42
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 51 of 67 PageID #: 544



 151516, *6 (W.D.N.Y. 2012). Indeed, if an agent withholds a fact that “is the kind of thing the

 judge would wish to know [in making a probable cause determination], then there is a reasonable

 inference that the [agent] acted with reckless disregard for the truth.” United States v. Simmons,

 771 F. Supp. 2d 908, 917, 921 (N.D. Ill. 2011) (stating that even where there was no direct

 evidence of the officer’s intent to mislead the issuing judge, that the officer had “obvious

 reasons” for omitting the “critical” facts: a “potentially adverse impact on the issuing judge’s

 probable cause determination.”).

        Based on the above, the Court can conclude that Agent Snedeker’s statements were at the

 very least reckless. See Rivera v. United States, 928 F.2d 592, 604 (2d Cir. 1991) (recklessness

 may be inferred where the omitted information was “clearly critical” to the probable cause

 determination.); United States v. Campino, 890 F.2d 588, 592 (2d Cir. 1989) (intentional or

 reckless omissions of material information may serve as the basis for a Franks challenge). The

 government may not craft a false narrative through omission, particularly where the information

 weighs against the finding of probable cause. See. Lahey, 967 F. Supp. 2d at 719 (granting

 motion to suppress where omitted information, if included, would have “severed the implied

 link” between a wrongdoer and an uninvolved party).

        On this point, John has identified specific portions of the Snedeker Affidavit and

 explained why they are false and misleading. See United States v. Butt, No. 18-CR-00087

 (NSR), 2018 U.S. Dist. LEXIS 169739, at *10-11 (S.D.N.Y. Oct. 1, 2018) (granting Franks

 hearing where defendant provided an “offer of proof” of the specific portions of the affidavit

 claimed to be misleading and an explanation of why). Given the nature and amount of

 erroneous information in the Snedeker Affidavit, the Court should hold a Franks hearing to




                                                  43
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 52 of 67 PageID #: 545



 determine whether sufficient probable cause existed to justify the issuance of the Kayla Warrant.

 See id.

                                                         III.

      THE GOVERNMENT IMPROPERLY RETAINED AND CONTINUED TO ACCESS
              MATERIALS BEYOND THE SCOPE OF THE WARRANT

            In his Opening Brief, John argued persuasively that the government violated his

 constitutional rights in yet another respect, in particular with regard to its seizure and retention –

 for five years (and counting) – of the entirety of his electronic data, in violation of the Fourth

 Amendment. In particular, John made the point that, while the search authority granted to the

 government in 2013 permitted it to seize – temporarily – entire computers or hard drives and

 bring those items back to its labs for analysis for purposes of identifying items responsive to the

 Warrant, that grant of authority did not include the right to retain all of his data – both

 responsive and unresponsive to the terms of the Warrant – indefinitely. See Opening Br. at 51-

 54. The government inexplicably ignored this argument, except to assert that it “returned” to

 John a copy of some of his data. This misses the point entirely. The government was not

 permitted to retain for itself all his data (including unresponsive data), but rather, was required to

 figure out, within a reasonable time, what among that data was responsive to the Warrant.

 Accordingly, because the government failed to substantively address John’s point, and provides

 neither an explanation for what it has done with his computer data for the past five years, nor any

 justification for such treatment, the Court should deem this point conceded, and should grant

 John’s motion to suppress all the fruits of the electronic evidence review.17




 17
   Since the government failed entirely to address this argument, John respectfully refers the Court to pages 51 – 54
 of his Opening Brief, for the principles concerning proper Fourth Amendment protocol for seizure, review, and
 culling of electronic data. See discussion of, inter alia, Ganias I, Ganias II, Metter, and Wey.


                                                          44
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 53 of 67 PageID #: 546



         Indeed, in addition to providing no explanation for why it held onto John’s entire set of

 electronic data, the government admits that it “continued to review the seized records” not only

 from 2013 to 2015, but further, as late as 2018. Opp’n at 12. The government offers no

 explanation of what, if anything, it ever did to identify responsive material or cull unresponsive

 material within the electronic data, or what, if anything, it did to prevent agents from returning to

 the well of undifferentiated electronic data, years later, to review materials not called for by the

 Warrant. This continued review is precisely the type of conduct that merits suppression

 pursuant to the Fourth Amendment and applicable case law, including decisions notably ignored

 by the government’s opposition papers, such as the two Ganias decisions and the Metter

 decision.

         The only assertion that the government appears to raise on this point is its claim that it

 “returned various items at various times,” though it fails to submit an affidavit in support of this

 assertion regarding what was returned, when it was returned, or to whom.18 Opp’n at 12. In

 reality, the government has not returned any original files to John or his attorneys. All that the

 government ever did was provide back to John copies of customer data, copies of employee

 folders, copies of Kayla’s database, and copies of some CTRs, the originals of all of which, it

 appears, are still being retained (and potentially being re-reviewed) to this day. Indeed, the

 government has resisted requests for the return of other materials. See Affirmation of Stuart

 Kaplan, Esq. at ¶¶ 3 - 6, Exs. 1-3. More problematic, however, is the government’s continued




 18
   As noted, see supra, n. 1, in response to John’s motion, the government returned John’s cell phone to him on or
 about January 9, 2019.



                                                         45
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 54 of 67 PageID #: 547



 retention of John’s computers, which as noted above, it admitted to “continu[ing] to review” into

 2018.19

           In United States v. Metter, the court found that the government’s 15-month delay in

 reviewing electronic data seized during a search required suppression of all evidence seized

 during that search of the electronic devices. 860 F. Supp. 2d 205, 215 (E.D.N.Y. 2012). This

 District explained that, had it allowed the evidence into the record, “the Fourth Amendment

 would lose all force and meaning in the digital era and citizens will have no recourse as to the

 unlawful seizure of information that falls outside the scope of a search warrant and its

 subsequent dissemination.” Id. at 216.

           Here, in light of the government’s recent admission confirming not only that it continued

 to retain, but also continued to search, those electronic files effectively in perpetuity, the

 violation is more egregious. Notably, the government has not addressed Metter at all in its brief.

 Nor has it addressed Wey, 256 F. Supp. 3d at 406 (stating that the government should not be

 “permitted to return to the proverbial well months or years after the relevant Warrant has expired

 to make another sweep for relevant evidence...”); or Ganias I, 755 F.3d at 127-28 (holding that it

 is unconstitutional for the government to seize and indefinitely retain every file on a defendant’s

 computer for use in future criminal investigations); or United States v. Ganias, 824 F.3d 199,

 232 (2d Cir. 2016) (“Ganias II”) (Chin, J. dissenting) (stating that the government’s continued

 retention of electronic materials “becomes the equivalent of an unlawful general warrant.”)

           Perhaps the government chose not to respond to this law because it has no response: the

 government’s conduct in searching the electronic evidence here is exactly the type of conduct


 19
   Notwithstanding Agent Snedeker’s sworn statement, when applying in 2013 for the Kayla Warrant, that electronic
 materials and equipment would be returned “within a reasonable time” if they were deemed either non-responsive or
 unnecessary to retain for preservation purposes, see Siegal Aff., Ex. 1 at ¶ 43, as far as John and his counsel
 understand, the government has retained the computer images into the present day.


                                                        46
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 55 of 67 PageID #: 548



 frowned upon by Metter, Ganias I, Ganias II, and Wey – all of which compel suppression in the

 instant case.

        Indeed, if the affidavit submitted by Special Agent Heather McCue in support of the

 now-disavowed Phone Warrant is any indication, there is every reason to believe the agents may

 have unilaterally expanded the scope of their search authority from the limited scope covered by

 the Snedeker Affidavit that sought the August 2013 Kayla Warrant. Compare Siegal Aff. Ex. 4

 (2018 McCue Affidavit, seeking authority to search John’s cell phone for numerous crimes

 including conspiracy, theft or bribery concerning programs receiving federal funds, wire fraud,

 mail fraud, money laundering, and monetary transactions with proceeds of unlawful activity)

 with Siegal Aff. Ex. 1 (2013 Snedeker Affidavit, purporting to attest to probable cause to search

 the Kayla premises and its computers for violations of the BSA only).

        In light of the government’s failure to respond to these arguments, the Court should

 suppress all electronic documents seized from Kayla, and all fruits of the searches of those

 electronics. See Ganias I, 755 F.3d at 138 (“Without some independent basis for its retention of

 those documents in the interim, the Government clearly violated Ganias’s Fourth Amendment

 rights by retaining the files for a prolonged period of time and then using them in a future

 criminal investigation.”)

                                                 IV.

         CERTAIN CHARGES SHOULD BE PARTICULARIZED OR DISMISSED

 A.     Count One Is Duplicitous

        Count One is duplicitous because it combines two or more distinct crimes into one Count

 and, as a result, prejudices John’s ability to obtain a fair trial. As John made clear in his Opening

 Brief, Count One charges John with failing to file one or more CTRs as part of a pattern of

 illegal activity during the period between January 1, 2010 and October 31, 2013. But Count One


                                                  47
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 56 of 67 PageID #: 549



 fails to specify the transactions at issue for which John failed to file (or caused to fail to be filed).

 It is not clear from the Indictment how many CTRs are alleged not to have been filed (or on

 whose behalf they should have been filed, the dates of the transactions, or the amounts at issue),

 though the fact that the government alleged it as a “pattern” necessarily means that more than

 one CTR is at issue. Therefore, at trial, the jury will be required to determine whether the

 government has proven John’s involvement with respect to multiple failures to file a CTR.

         As charged, it would be impossible to know whether a guilty verdict on Count One had

 actually resulted from a unanimous agreement among 12 jurors to a particular violation of law.

 By way of illustration, if the Government sought to prove under Count One (as it appears poised

 to do) that more than one potentially failed CTR was intentionally caused by John, two different

 jurors could vote to convict John on this Count while having in mind two different transactions.

 For example, Juror #1 might determine that John caused Kayla to fail to file a CTR for

 Transaction “A,” while Juror #2 might conclude that John was not responsible for Transaction A,

 but instead, that he caused Kayla to fail to file a CTR for Transaction “B.” In this example, both

 jurors might vote “guilty” on Count One, while actually (though unconsciously) being in

 complete disagreement as to which transaction John caused to go unreported. The practical

 effect of the duplicitous pleading of Count One is that both jurors might vote “guilty,” but they

 would not be unanimous as to any particular transaction. This prejudices John because it violates

 his constitutional right to be found guilty beyond a reasonable doubt on the unanimous vote of

 the jury.

         The government argues that Count One is not duplicitous because Congress contemplated

 charging the failure to file one or more CTRs as a single course of conduct. The government

 cites no authority for its argument regarding what Congress “contemplated,” but in any event,




                                                    48
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 57 of 67 PageID #: 550



 Congress did not contemplate it, because quite simply, Congress would not endorse a duplicitous

 pleading practice (and if it did, it would be the Court’s obligation to declare such a law

 unconstitutional). In any event, whether or not a violation of Section 5313(a) can be charged as

 a “course of conduct” does not mean that the government can avoid specifying which

 transactions constitute that course of conduct. Here, the government’s desire to proceed with a

 bare-bones, unparticularized indictment count, and maintain its flexibility as to which

 transactions it will chose to prove up at trial, directly runs afoul of John’s right to know the

 charges against him, and his right to have his fate decided by a unanimous set of jurors all voting

 on the same charge.

          The government does not actually address the duplicitous pleading at issue in Count One,

 nor does it try to refute the example that John provided in his Opening Brief. Rather, it conflates

 the charges in Count One (failing to file one or more CTRs) with those of Count Three

 (structuring).

          As such, the government’s argument misses the point. Count Three charges structuring –

 an entirely different offense – which, by definition, involves multiple transactions, that is, the act

 of creating multiple transactions out of what would otherwise be one larger transaction that

 would trigger a reporting requirement.20 Accordingly, the government accurately (but

 irrelevantly) notes, the “structuring itself” (and not any individual transaction) is the correct unit

 of the crime. See Opp’n at 42. So while a charge of structuring can be pled in one count (as


 20
    Even so, each instance of structuring should be broken into its own count. The government may not group
 multiple instances of structuring into one count unless each instance relates to the same “unit” of structuring (that is,
 the transaction that was broken up to avoid triggering CTR reporting requirements) and same customer. For
 instance, the government properly could allege that a defendant structured Customer A’s transactions over the
 course of three consecutive days, but could not argue that the defendant structured Customer A’s and Customer B’s
 transactions in the same count, as the latter would result in a duplicitous indictment. To deal with the potential for
 confusion with respect to Count Three, John has sought a bill of particulars, which should at a minimum, set forth
 which sets of transactions constitute one or more events of structuring. See discussion, infra at Section V.



                                                            49
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 58 of 67 PageID #: 551



 opposed to individual counts that track each individual deposit), that is of no moment with

 respect to John’s motion pertaining to Count One, the charge of failing to file CTRs.21

         Because Count One is duplicitous, the Court should either dismiss Count One, or require

 the government to specify in a bill of particulars the dates of the transactions at issue, the

 amounts of the transactions, and the customers on whose behalf a CTR should have been filed.

 See United States v. Kearney, 451 F. Supp. 33, 38 (S.D.N.Y. 1978) (dismissing duplicitous

 indictment because it failed to set forth the elements necessary to constitute the offense without

 any uncertainty or ambiguity).

 B.      Count Two Should Be Dismissed Because the Second Circuit Has Never Imposed
         Liability on an Individual for a Violation of 31 U.S.C. § 5318(h)(2)

         The government does not contest that there is no Second Circuit case holding an

 individual criminally liable for failing to implement and maintain an effective AML program in

 violation of 31 U.S.C. § 5318(h)(2), by way of the aiding and abetting statute or otherwise. It

 suggests, rather, that United States v. Heyman, 794 F.2d 788 (2d Cir. 1986), a case where an

 individual caused a bank to fail to file CTRs, supports its decision to maintain the uniquely

 entity-related offense of not maintaining an AML program against an individual. The

 Government is wrong, and Count Two should be dismissed.

         In Heyman, the defendant was held liable under 31 U.S.C. § 5313, which requires a

 financial institution to file CTRs, because his role in structuring transactions caused the bank to

 fail to file CTRs. Id. at 792. Unlike Section 5313, which requires a financial institution to

 commit a discrete act (i.e., to file a CTR) and therefore can be frustrated by a bad actor’s efforts

 to avoid the filing requirement, Section 5318(h)(2) requires a business to implement and



 21
   For this reason, the government’s citation of United States v. Kushner, 256 F. Supp. 2d 109 (D. Mass. 2003) is
 inapposite, because that case deals with the pleading of structuring violations, not failures to file CTRs.


                                                         50
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 59 of 67 PageID #: 552



 maintain a program – a wholly different offense that, by definition, does not relate to a discrete

 act, but rather, concerns an enterprise-wide implementation of a program covering a range of

 activities over time. The two statutes are far from identical – the latter being uniquely a creature

 of institutions. We have seen no case in this Circuit extending Heyman’s logic to allow an

 individual to be charged for a financial intuition’s failure to maintain an AML program, and the

 government fails to point to such a case. The Court, therefore, should decline the government’s

 invitation to extend Heyman to cover Count Two.

 C.      The Government Fails to Justify its Pre-Indictment Delay

         The government claims that it did not commit pre-indictment delay here, despite the fact

 that it did not obtain the Indictment until five years after it searched John’s business, and despite

 that the indictment appears to be entirely premised on information known to the Government, in

 mid-2013. The government argues that (1) its delay was not tactical or motivated by prejudice,

 but rather, was the product of ongoing investigations and plea discussions; and (2) any prejudice

 is speculative.22

         The government argues that between the August 6, 2013 and August 1, 2018 period, it

 opened an investigation into Kayla’s customers, staff, and management; took multiple

 investigative steps, subpoenaed and investigated multiple Kayla customers and interviewed

 Kayla staff and customers; and then obtained the approval of the Department of Justice before

 drafting its 10-page Indictment. See Opp’n at 40. But the government has not submitted any

 affidavit in support of these claims. The government offers nothing but unattested conclusory

 assertions in its memorandum of law concerning when, supposedly, its investigation began and



 22
   The government also argues that John allegedly provided certain of his employees with access to legal counsel in
 2018 and that John supposedly knew in August 2013 what the “essence of the misconduct” was. Opp’n at 40. None
 of this explains the five-year delay between August 2013 and August 2018.


                                                        51
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 60 of 67 PageID #: 553



 ended; when the customers were allegedly subpoenaed; when Kayla’s staff and customers were

 allegedly interviewed; and when it applied for the Department of Justice’s approval. As a matter

 of law, unsupported factual assertions in counsel’s legal memoranda would be insufficient, even

 if creditable. But as explained below, the Court has before it bases to question the accuracy of

 the government’s offered reasons.

        As the Court knows, the government granted itself the authority to introduce the contents

 of a proffer session into the record to explain the government’s position in the supposed plea

 negotiations. See Opp’n at 12. Since the propriety of the government’s actions has been the

 subject of separate briefing, we respectfully direct Your Honor to John’s letters of January 11

 and January 25 on this issue, rather than restate the entire set of arguments here. For purposes of

 this motion, however, there are two critical facts that merit reiterating. First, contrary to

 government counsel’s memorandum assertions, there were no active negotiations during this five

 year period, as John’s prior counsel have attested (see January 25, 2019 Letter, Exs. 1-4). In

 addition, there were no discussions at all during long chunks of time within those five years.

 Second, even if there were plea negotiations, under no circumstances would the Court need to be

 apprised of the contents of an immunity agreement-protected proffer as “rebuttal” to John’s

 assertion of prejudicial, unjustified government delay. Rather, a short affidavit with facts

 regarding the existence of the purported plea discussions would have sufficed.

        The government also argues that any prejudice to John is speculative. As a practical

 matter, the government’s undue delay has put the ability of at least one witness to testify in grave

 doubt. Accordingly, should the Court deem this motion to be insufficiently ripe to merit

 dismissal, John reserves his right to renew this motion should this witness be unable to testify at




                                                  52
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 61 of 67 PageID #: 554



 trial or should other prejudice become apparent. See United States v. Gross, 165 F. Supp. 2d 372

 (E.D.N.Y. 2001) (finding actual prejudice where delay led to the loss of witness testimony).23

                                                            V.

                  THE GOVERNMENT SHOULD BE REQUIRED TO PROVIDE
                             A BILL OF PARTICULARS

          The government should be required to provide a bill of particulars in this case because

 the government (i) has not provided sufficient information in the Indictment to put John on

 notice of the charges against him; and (ii) has not provided discovery that would otherwise

 supply the necessary particulars.

          The Indictment lacks sufficient detail in several ways: (1) Count One fails to inform

 John when, in a more than three-year period, he willfully failed to file one or more CTRs; (2)

 Count Three fails to inform John when and under what circumstances he intentionally structured

 one or more transactions to avoid filing CTRs; and (3) Counts Four through Eight fail to inform

 John when, and with respect to which employees, he intentionally failed to collect and pay FICA

 taxes and in what amounts. Count Two’s allegations that John failed to maintain an effective

 AML program appear to be based on the allegations in Counts One and Three, such that the lack

 of detail in those two Counts also renders Count Two improperly lacking in particulars. Despite

 repeatedly acknowledging the need to provide particulars (see Siegal Aff. ¶¶ 13 - 18, Exs. 7 -

 10), the government changed its position, arguing that (1) the government has provided the

 requisite particulars through other sources, like its Opposition Brief and in discovery produced




 23
    The government argues that John is not prejudiced because, among other things “the passage of time has [not]
 changed” certain of its evidence, including its undercover sting evidence and Kayla’s books and records. See Opp’n
 at 41. To the contrary, the passage of time has changed it – i.e., time’s passage has rendered, much, if not all, of that
 evidence irrelevant, as time-barred by the statute of limitations.


                                                            53
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 62 of 67 PageID #: 555



 pursuant to Fed. R. Crim. P. 16; and (2) bills of particulars should not be used to obtain all the

 government’s evidence. Both of their arguments are unavailing.

        As John made clear in his Opening Brief, the Indictment fails to provide necessary

 specificity with respect to key facts that John needs to know to prepare his defense, particularly

 in light of the hundreds of thousands of transactions that occurred at Kayla during the relevant

 time period. For example, Count One charges John with causing and attempting to cause Kayla

 “to fail to file one or more” CTRs as “part of a pattern of illegal activity involving more than

 $100,000 in a 12-month period.” The government alleges that the offense(s) occurred at some

 point during the January 1, 2010 through October 31, 2013 period. Similarly, Count Three

 charges John with structuring or assisting in structuring “one or more financial transactions”

 between August 1, 2010 and October 1, 2013. Count Two, which concerns John’s alleged

 failure to maintain an effective AML program, appears to be based on the alleged misconduct in

 Counts One and Three. Without particulars, the defense is left to mine through hundreds of

 thousands of potentially relevant transactions to identify the “one or more” that the government

 will, at some point, purport were criminal. This would be an exercise in futility in any event,

 because even if the defense could identify transactions on consecutive days that if aggregated,

 would exceed $10,000 for a particular customer, that would not necessarily indicate that the

 customer structured to avoid having a CTR filed.

        Counts Four through Eight also omit any specifics. They charge John with failing to

 collect and remit FICA taxes to the IRS at some point during April 1, 2012 and July 31, 2013,

 but do not provide details regarding which employees (out of potentially dozens) should have

 had taxes withheld but did not; when the taxes allegedly were not collected; nor the amounts of

 the taxes that allegedly were not collected.




                                                  54
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 63 of 67 PageID #: 556



        The government failed to address any of the authority cited in the Opening Brief where

 courts granted Bills of Particulars for indictments similarly devoid of information. See, e.g.,

 United States v. O’Connor, 237 F.2d 466, 476 n. 10 (2d Cir. 1956) (noting that bills of

 particulars are often granted in criminal tax cases); United States v. Hawit, No. 15-cr-252 (KPC),

 2017 U.S. Dist. LEXIS 23391, at *30 (E.D.N.Y. Feb. 17, 2017) (requiring government to

 provide a bill of particulars where a series of transactions were at issue but no further details

 were provided); United States v. Luna, No. 3:05-cr58 (SRU), 2006 U.S. Dist. LEXIS 28947, at

 *4 (D. Conn. May 9, 2006) (granting bill of particulars for the list of transactions at issue,

 including the names of parties involved, the approximate date and location of the transactions,

 and the nature and amount of drugs at issue).

        Rather, the government suggests that it provided the information in other formats,

 including its Opposition Brief, in discovery, and in informal talks with the defense. The

 government’s opposition does little more than summarize Agent Snedeker’s Affidavit, the

 contents of which cannot possibly sustain any Bank Secrecy Act charges against John because all

 the events described in the Affidavit occurred before July 29, 2013, and therefore are all barred

 by the statute of limitations. While it mentions one employee for whom FICA withholding is

 alleged to not have been collected (“Mr. K.”), it is not clear from the opposition whether the

 government seeks to pursue charges only with regard to this one particular employee, or for

 others, and if so, for what periods. See Opp’n at 10-11. Moreover, to the extent the government

 purports to rely on the proffer statements it improperly introduced into the record, the Proffer

 Agreement itself bars the government from using such statements in its case-in-chief, so it may

 not prosecute John on the basis of his statements unless it has independent evidence of those

 purported admissions (which it has not provided in discovery or otherwise).




                                                  55
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 64 of 67 PageID #: 557



            Nor does the discovery provided thus far supplement the Indictment’s allegations in any

 meaningful way. The majority of the discovery produced thus far has consisted of undercover

 footage from 2012, which Agent Snedeker referenced in his Affidavit, and cannot be the basis of

 the Bank Secrecy Act claims because the statute of limitations has lapsed.24 Neither of the

 search warrant affidavits provide additional relevant information. The Snedeker Affidavit

 concerns events before July 29, 2013, which is all legally stale; and the McCue Affidavit, which

 sought permission to search John’s cell phone for violations of crimes entirely unrelated to the

 ones currently at issue, did not provide any particulars for the crimes charged in the Indictment.

 The memorandum of interview from the proffer session cannot serve as the basis for the

 government’s crimes, because without additional evidence of those crimes (which has not been

 provided), the government cannot rely on the proffer session in its case-in-chief.

            With respect to the tax charges (Counts Four through Eight), the government has

 produced Hogwart’s tax returns, but those do not provide any information at all pertaining to

 charges of failure to withhold and pay over FICA.

            The rest of the discovery provided thus far is similarly unhelpful for clarifying the

 ambiguities in the Indictment.25 Even if the government discussed with the defense the “scope




 24
      There has been no footage provided for acts that would fall within the statute of limitations.
 25
   The government has produced the following additional discovery, none of which provide the requisite particulars:
 (1) daily logs of CTR filings from early 2013, which John provided to the government in response to subpoenas
 (cannot serve as the basis for the charges because had any violations occurred, they would be barred by the statute of
 limitations); (2) about 800 pages of one salesman’s commission sheets (which do not show any wrongdoing in any
 event, but which cannot form the basis for charges because the transactions at issue occurred before August 2013);
 (3) nearly 2,750 pages of customer background files, which consist of photocopied drivers’ licenses, company
 formation documents, and similar documents; (4) IRS audits showing compliance with BSA requirements (one of
 which was attached to John’s Opening Brief); and (5) photocopies of certain documents that the defense requested
 from the August 2013 search of Kayla, such as CTRs, customer lists, and John’s corporate book.



                                                              56
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 65 of 67 PageID #: 558



 and breadth” of its evidence (which it did not with John’s current counsel), the scope and breadth

 are not relevant – the particulars are.

          The government also suggests that John is not entitled to discover the requested

 particulars, because the Second Circuit has rejected such requests as “impermissible attempts to

 force the government to particularize all of its evidence.” See Opp’n at 49. Notably, while the

 cases cited by the government provide seemingly relevant sound bites in isolation, that is all they

 do. None of those cases remotely resemble the case at bar, because in all of those cases, the

 government provided far more detail to elucidate its charges. Indeed, in some of those cases, the

 government had already provided a bill of particulars.26 In others, the courts held that the

 government had provided sufficient details through discovery or other means, which obviated the

 need for particulars.27 None of that is true in the instant case.


 26
   United States v. Salazar, 485 F. 2d 1277, 1277 (2d Cir. 1973) (denying request for supplemental bill of
 particulars, where government had already provided in a bill of particulars 80 dates on which meetings or
 communications among co-conspirators in a drug scheme occurred, which the court said “detailed as specifically as
 possible the time and location of these contacts and the participation [of defendants].”); United States v. Persico,
 621 F. Supp. 842, 868 (S.D.N.Y. 1985) (denying bill of particulars in RICO case where government had already
 provided a bill of particulars and additional “voluminous” discovery, consisting of applications for intercept orders
 and search warrants; transcripts of tape recordings; and a list of unindicted co-conspirators).
 27
    United States v. Chen, 378 F.3d 151, 163 (2d Cir. 2004) (defendant did not need bill of particulars where
 indictment included nature of charges, the timeframe, and the location where the crimes were alleged to have taken
 place; extensive discovery had been provided, including FBI reports of interviews, grand jury testimony of
 witnesses, recordings and transcripts from taped conversations; and at oral argument on the bill of particulars, the
 government distilled its case further); See United States v. Torres, 901 F.2d 205, 234 (2d Cir. 1990) (denying bill of
 particulars where government already had identified the specific 12-month period when the criminal drug enterprise
 allegedly received $10 million in gross receipts, provided a log of electronic intercepts, search evidence, and
 affidavits); United States v. Walters, 963 F. Supp. 2d 125, 134 (E.D.N.Y. 2013) (emphasis added) (denying bill of
 particulars because indictment provided information on the allegedly fraudulent scheme, including the timing and
 participants and the “specific wire transfers giving rise to the wire fraud charges”); United States v. Berganza, No.
 03-987, 2005 U.S. Dist. LEXIS 2203, at *19-20 (S.D.N.Y. Feb. 16, 2005) (indictment included the dates of the
 alleged conspiracy and defendants involved, which was supplemented by further discussion with defense counsel
 where additional details were provided); United States v. Lorenzano, No. 03-1256 (S-6) (JFK), 2005 U.S. Dist.
 LEXIS 7312, at *9-11 (S.D.N.Y. Apr. 26, 2005) (indictment provided both specific and approximate dates for all
 robberies charged, the names of participants, adequate data relating to the narcotics and firearms charges, and in
 most instances, a detailed description of locations of criminal activity); United States v. Mitlof, 165 F. Supp. 2d 558,
 570 (S.D.N.Y. 2001) (denying bill of particulars where indictment identified the three overt acts performed in
 furtherance of the purported conspiracy); United States v. Facciolo, 753 F. Supp. 449, 451 (S.D.N.Y. 1990)
 (subsequent history omitted) (government supplied the list of intercepted telephone calls it intended to introduce at
 trial; copies of the wiretap applications; tape cassettes of intercepted calls and log sheets); and United States v.


                                                           57
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 66 of 67 PageID #: 559



          Accordingly, as noted in John’s Opening Brief, the government should be required to

 specify the missing particulars. See Opening Br. at 81.

                                                         VI.

             THE GOVERNMENT SHOULD PRODUCE SPECIFIC, IDENTIFIED
                      BRADY AND GIGLIO MATERIALS NOW

          Contrary to the government’s characterization, the defense did not demand the

 government’s entire investigative interview file. Rather, the defense requested that the

 government produce interview memoranda of customers and/or present employees “whose

 statements would tend to undermine, contradict, or refute the Indictment’s allegations.”

 Compare Opp’n at 50-51 with Opening Br. at 81-82.

          To the extent such memoranda contain statements confirming John’s or Kayla’s

 adherence to its compliance program, anti-money laundering initiatives, or John’s or Kayla’s

 unwillingness to assist customers in structuring, those are exculpatory evidence as well, to which

 John is entitled, pursuant to Brady and its progeny. See e.g., United States v. Triumph Capital

 Grp., Inc., 544 F.3d 149, 161-62 (2d Cir. 2008) (overturning conviction where government failed

 to provide interview notes containing Brady materials).28 The government appears to concede

 such memoranda exist in its opposition, stating that “many [customers and employees] were not

 [aware of criminal conduct by Drago, Kayla staff, and employees].” Opp’n at 50. The Court

 should order the government to produce any such statements to the defense.




 Jones, No. SS85 Cr. 1075-CSH, 1986 U.S. Dist. LEXIS 24969, at *2-3 (defendant received information regarding
 the time, place, and nature of the charged conspiracy, as well as his involvement in the conspiracy); Cf. United
 States v. Cephas, 937 F.2d 816, 823 (2d Cir. 1991) (in drugs and firearms case, noting that it was “troubling” that
 the government did not provide defendant with more detail than who was allegedly involved or “more specific
 information as to particular acts which [defendant] himself had committed”).
 28
  The government contends that these memoranda “are neither exculpatory nor exculpatory” (see Opp’n at 51),
 which presumably was intended to say that the memoranda are neither inculpatory nor exculpatory.


                                                          58
Case 2:18-cr-00394-SJF-AYS Document 34 Filed 02/15/19 Page 67 of 67 PageID #: 560



                                          CONCLUSION

        For all these reasons, John Drago respectfully requests an Order (1) suppressing the

 evidence and fruits of the 2013 search of Kayla, or at the least, holding an evidentiary hearing;

 (2) dismissing the Indictment (or certain Counts); and (3) requiring the government to provide a

 bill of particulars and Brady and Giglio materials.


 Dated: February 15, 2019

                                               MINTZ LEVIN COHN FERRIS
                                               GLOVSKY AND POPEO, P.C.


                                               By: /s/ David M. Siegal
                                                  David M. Siegal
                                                  Jason P.W. Halperin
                                                  Amanda B. Asaro
                                                  Chrysler Center
                                                  666 Third Avenue, 25th Floor
                                                  New York, New York 10017
                                                  (212) 935-3000




                                                 59
